Name: Commission Regulation (EU) 2016/919 of 27 May 2016 on the technical specification for interoperability relating to the Ã¢ control-command and signallingÃ¢ subsystems of the rail system in the European Union (Text with EEA relevance)
 Type: Regulation
 Subject Matter: land transport;  technology and technical regulations;  European construction
 Date Published: nan

 15.6.2016 EN Official Journal of the European Union L 158/1 COMMISSION REGULATION (EU) 2016/919 of 27 May 2016 on the technical specification for interoperability relating to the control-command and signalling subsystems of the rail system in the European Union (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (1), and in particular the second subparagraph of Article 6(1) thereof, Whereas: (1) Commission Decision 2012/88/EU (2) as amended by Commission Decisions 2012/696/EU (3) and (EU) 2015/14 (4) laid down the technical specification for interoperability (TSI) relating to the control-command and signalling (CCS) subsystems. (2) Article 12 of Regulation (EC) No 881/2004 of the European Parliament and of the Council (5) requires the European Railway Agency (the Agency) to ensure that TSIs are adapted to technical progress, market trends and social requirements and to propose to the Commission the amendments to the TSIs which it considers necessary. (3) On 10 December 2015, the Agency issued a recommendation relating to the CCS subsystems (ERA-REC-123-2015/REC). This Regulation is based on that recommendation. (4) In accordance with Article 5(6) of Directive 2008/57/EC, technical aspects which are not covered by a TSI should be identified as open points governed by national rules applicable in each Member State. Since there are no new open points in this Regulation, the national rules containing the conditions to be complied with for verifying interoperability pursuant to Article 17(2) of Directive 2008/57/EC, and the conformity assessment and verification procedures needed to apply those national rules, should already have been sent to the other Member States and the Commission. (5) Class B systems significantly hamper the interoperability of locomotives and traction units but are necessary to ensure safe operations where Class A systems are not implemented. It is therefore important to avoid creating additional obstacles to interoperability by, for example, altering these Class B systems or by introducing new systems. (6) A transparent plan for European Train Control System (ETCS) implementation and decommissioning of Class B systems should be required as it is an essential element to achieve the objectives of the Single European Railway Area. This is of particular importance when the relevant specific transmission module (STM) is not available on the market. (7) In order to make testing principles more transparent and prepare the grounds for further harmonisation, it is necessary to lay down a requirement to publish engineering rules and the operational test scenarios. (8) Since the implementation of provisions in point 6.1.2.3 of the Annex related to the transparent management of information on verification of trackside ETCS and GSM-R requires effective cooperation of Infrastructure Managers, the Agency should establish suitable collaboration measures to collect information and define common templates to facilitate information-sharing, addressing issues of confidentiality and intellectual property rights. (9) Even a successful certification process cannot always exclude that, when an on-board CCS subsystem interacts with a trackside CCS subsystem, one of the subsystems repeatedly fails to function or perform as intended under certain conditions. This may be due to deficiencies in the specifications, different interpretations, design errors or equipment being installed incorrectly. A more coordinated way to perform compatibility tests should be introduced in order to help operators to take appropriate decisions. (10) In order to adapt to the needs of the rail sector, a new version of the ETCS (Release 2 of Baseline 3) should be introduced. This version is fully backwards-compatible as demonstrated in the report baseline compatibility assessment, published by the Agency, showing the compatibility checks carried out by the Agency and the sector for the ETCS Baseline 3 (Release 2 and Maintenance Release 1) and the ETCS Baseline 2 set out in the Annex of this Regulation. (11) The Commission should make eligible in the next CEF work programme with an ERTMS priority, actions aiming at mitigating possible incompatibilities or shortcomings of existing Baseline-2-compliant trackside implementations with on-board equipment compliant with Baseline 3. (12) Considering the fact that European Rail Traffic Management System (ERTMS) is a complex software-based system and taking into account the change control management system, set up and managed by the Agency, collecting the feedback from the implementations of products and systems and logging the findings in the database of change requests, the Commission should request periodically to the Agency to report an assessment of the criticality of findings in the change requests database, to register critical errors in the list of TSI deficiencies according to Article 7 of Directive 2008/57/EC and to provide technical opinions to correct these errors. (13) Trackside and on-board investments should be protected by guaranteeing backward compatibility and stability of the ERTMS specifications as indicated in the Agency report on ERTMS Longer Term Perspective (ERA-REP-150). (14) The Agency should publish as early as possible a technical document specifying additional information to be displayed in the driver-machine interface in order to improve the drivers ergonomics. (15) Article 47 of Regulation (EU) No 1315/2013 (6) provides for the adoption of the work plan of the ERTMS European Coordinator. The work plan will set out the implementation rules for ETCS trackside installations. Until that work plan is applicable, the ERTMS European Deployment Plan set out in Decision 2012/88/EU should continue to be applied. (16) Commission Decision 2012/88/EU should therefore be repealed. (17) The rolling stock  locomotives and passenger rolling stock subsystem and the trackside control-command and signalling and on-board control-command and signalling subsystems share common interfaces. Therefore, Commission Regulation (EU) No 1302/2014 (7) should be amended to take into account the modifications introduced by this Regulation. (18) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 29(1) of Directive 2008/57/EC, HAS ADOPTED THIS REGULATION: Article 1 Subject matter The technical specification for interoperability (TSI) relating to the control-command and signalling (CCS) subsystems of the rail system in the European Union, as set out in the Annex, is hereby adopted. Article 2 Scope 1. The TSI shall apply to all new, upgraded or renewed trackside control-command and signalling and on-board control-command and signalling subsystems of the rail system as defined in points 2.3 and 2.4 of Annex II to Directive 2008/57/EC. 2. The TSI shall not apply to existing trackside control-command and signalling and on-board control-command and signalling subsystems of the rail system already placed in service on all or part of any Member States railway network on the day this Regulation enters into force, except when the subsystem is subject to renewal or upgrading in accordance with Article 20 of Directive 2008/57/EC and Section 7 of the Annex. 3. The TSI shall apply to the following networks (a) the trans-European conventional rail system network as defined in Annex I, point 1.1 to Directive 2008/57/EC; (b) the trans-European high-speed rail system network as defined in Annex I, point 2.1 to Directive 2008/57/EC; (c) other parts of the network of the rail system in the Union, following the extension of scope as described in Annex I point 4 of Directive 2008/57/EC; and excludes the cases referred to in Article 1(3) of Directive 2008/57/EC. 4. The technical and geographical scope of the TSI is set out in points 1.1 and 1.2 of the Annex. Article 3 Open points and specific cases 1. Within six months of the entry into force of this Regulation, each Member State shall send to the other Member States and the Commission a list of bodies designated in accordance with Article 17(3) of Directive 2008/57/EC to carry out the conformity assessment and verification procedures in respect of: (a) the open points specified in Annex G; (b) the specific cases set out in point 7.6.2 of the Annex; 2. If a Member State has already sent this information pursuant to previous Commission Decisions, it shall be considered to have met this obligation. Article 4 Projects at an advanced stage of development In accordance with Article 9(3) of Directive 2008/57/EC, each Member State shall communicate to the Commission a list of projects being implemented within its territory and are at an advanced stage of development. This list shall be sent within one year of the entry into force of this Regulation. Article 5 Notification of information on verification of trackside ETCS and GSM-R In accordance with point 6.1.2.3 of the Annex, Member States shall ensure that, when the process of EC verification of a trackside control-command and signalling subsystem is initiated, the engineering rules and the preliminary operational test scenarios related to the interactions of its ETCS and GSM-R parts with the corresponding parts of an on-board control-command and signalling subsystem are made available to the European Railway Agency as soon as possible. The European Railway Agency shall be informed of any changes to operational tests scenarios used during the EC verification. Article 6 Implementation 1. Suppliers and applicants for authorisation for placing in service shall ensure that all equipment referred to in Article 2.1 and intended to be used on the networks referred to in Article 2(3) complies with the TSI set out in the Annex of this Regulation. 2. Notified bodies shall ensure that certificates based on the TSI set out in the Annex of this Regulation, specifically on the provisions set out in point 6, are issued within their responsibilities in accordance with Articles 13 and 18 of Directive 2008/57/EC. 3. National safety authorities shall, within their responsibilities according to Article 16 of the Directive 2004/49/EC of the European Parliament and of the Council (8), ensure that all equipment referred to in Article 2 and placed in service in their territory complies with the TSI set out in the Annex of this Regulation. 4. Member States shall draw up a national implementation plan, describing their actions to comply with this TSI, in accordance with Section 7 of the Annex, setting out the steps to be followed for the implementation of fully interoperable control-command and signalling subsystems. 5. Member States shall send their national implementation plan to the other Member States and the Commission within one year of entry into force of this Regulation. Article 7 Availability of ETCS on-board products compliant with Baseline 3 specifications The Agency will prepare by 1 January 2018 a report to the Commission on the availability of ETCS on-board products compliant with Baseline 3 specifications. The Commission will present it to the Committee referred to in Article 29(1) of Directive 2008/57/EC and take appropriate measures. Article 8 Class B systems Member States shall ensure that the functionality, performance and interfaces of the Class B systems remain as currently specified, except where modifications are needed to mitigate safety-related flaws in those systems. Article 9 EU-funded projects 1. ETCS shall be installed in railway infrastructure projects receiving financial support from European funds when: (1) installing the train protection part of a CCS subsystem for the first time; or (2) upgrading the train protection part of a CCS subsystem already in service, where upgrading changes the functions or the performance of the subsystem. 2. The Commission may grant a derogation from the obligation laid down in the paragraphs above when signalling is renewed on short (less than 150 km) and discontinuous sections of a line and provided that ETCS is installed before the earlier of these two dates:  5 years after the end of the project,  the date on which the section of the line is connected to another ETCS equipped line. 3. The Member State concerned shall send the Commission a file with an economic analysis of the project showing that there is a substantial economic and/or technical advantage in putting ERTMS into service at the earlier of the two dates mentioned in the previous paragraph rather than during the course of the EU-funded project. 4. The Commission shall examine the file and the measures proposed by the Member State and shall inform the committee referred to in Article 29(1) of Directive 2008/57/EC of its findings. If the Commission grants a derogation, the Member State shall ensure that ERTMS is installed before the earlier of the two dates mentioned in paragraph 2. 5. This derogation shall not prevent application of points 7.3.2.1, 7.3.2.2 and 7.3.2.3 of Decision 2012/88/EU, Article 10 Error corrections If errors that do not allow the system to provide a normal service are detected the Agency shall publish as early as possible the respective solutions to correct them as well as the evaluation of their impact in the compatibility and stability of the existing ERTMS deployment. Within one year of the date of application of this Regulation, the Agency shall send to the Commission a technical opinion on the state of the findings logged in the ERTMS change request database. The Commission shall analyse the technical opinion, assisted by the committee referred to in Article 29(1) of Directive 2008/57/EC. As set out in the second paragraph of Article 7 of Directive 2008/57/EC, if these errors do not justify immediate revision, the Commission may recommend that the technical opinion be used pending the review of the TSI. Article 11 Amendment to TSI rolling stock  locomotives and passenger rolling stock Index No 1 in Table J.2 of Appendix J to Commission Regulation (EU) No 1302/2014 is replaced by the following: ERA/ERTMS/033281 rev 3.0. Article 12 Repeal Decision 2012/88/EU is repealed. Article 13 Transitional provisions Points 7.3.1, 7.3.2, 7.3.4 and 7.3.5 of the Annex III to Decision 2012/88/EU shall apply until the date of application of the implementing acts referred to in Article 47(2) of Regulation (EU) No 1315/2013. Article 14 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 191, 18.7.2008, p. 1. (2) Commission Decision 2012/88/EU of 25 January 2012 on the technical specification for interoperability relating to the control-command and signalling subsystems of the trans-European rail system (OJ L 51, 23.2.2012, p. 1) (3) Commission Decision 2012/696/EU of 6 November 2012 amending Decision 2012/88/EU on the technical specifications for interoperability relating to the control-command and signalling subsystems of the trans-European rail system (OJ L 311, 10.11.2012, p. 3). (4) Commission Decision (EU) 2015/14 of 5 January 2015 amending Decision 2012/88/EU on the technical specification for interoperability relating to the control-command and signalling subsystems of the trans-European rail system (OJ L 3, 7.1.2015, p. 44). (5) Regulation (EC) No 881/2004 of the European Parliament and of the Council of 29 April 2004 establishing a European Railway Agency (Agency Regulation) (OJ L 164, 30.4.2004, p. 1). (6) Regulation (EU) No 1315/2013 of the European Parliament and of the Council of 11 December 2013 on Union guidelines for the development of the trans-European transport network and repealing Decision No 661/2010/EU (OJ L 348, 20.12.2013, p. 1). (7) Commission Regulation (EU) No 1302/2014 of 18 November 2014 concerning a technical specification for interoperability relating to the rolling stock  locomotives and passenger rolling stock subsystem of the rail system in the European Union (OJ L 356, 12.12.2014, p. 228). (8) Directive 2004/49/EC of the European Parliament and of the Council of 29 April 2004 on safety on the Communitys railways and amending Council Directive 95/18/EC on the licensing of railway undertakings and Directive 2001/14/EC on the allocation of railway infrastructure capacity and the levying of charges for the use of railway infrastructure and safety certification (Railway Safety Directive) (OJ L 164, 30.4.2004, p. 44). ANNEX Technical specification for interoperability relating to the control-command and signalling subsystems of the rail system in the European Union TABLE OF CONTENTS 1. Introduction 11 1.1. Technical scope 11 1.2. Geographical scope 12 1.3. Content of this TSI 12 2. Subsystem definition and scope 13 2.1. Introduction 13 2.2. Scope 13 2.3. Application Levels (ETCS) 14 3. The Essential Requirements for the Control-command and signalling Subsystems 14 3.1. General 14 3.2. Specific Aspects of the Control-Command and Signalling Subsystems 15 3.2.1. Safety 15 3.2.2. Reliability and Availability 15 3.2.3. Health 15 3.2.4. Environmental Protection 15 3.2.5. Technical Compatibility 16 3.2.5.1. Engineering Compatibility 16 3.2.5.1.1 Physical environmental conditions 16 3.2.5.1.2 Railway Internal Electromagnetic Compatibility 16 3.2.5.2. Control-Command and Signalling Compatibility. 16 4. Characterisation of the Subsystems 16 4.1. Introduction 16 4.1.1. Basic parameters 16 4.1.2. Overview of the requirements 17 4.1.3. Parts of Control-command and Signalling Subsystems 18 4.2. Functional and technical specifications of the Subsystems 18 4.2.1. Control-Command and Signalling safety characteristics relevant to interoperability 18 4.2.1.1. Safety 18 4.2.1.2. Availability/Reliability 19 4.2.2. On-board ETCS functionality 19 4.2.3. Trackside ETCS functionality 21 4.2.4. Mobile communication functions for railways GSM-R 21 4.2.4.1. Basic communication function 22 4.2.4.2. Voice and operational communication applications 22 4.2.4.3. Data communication applications for ETCS 22 4.2.5. ETCS and GSM-R air gap interfaces 22 4.2.5.1. Radio communications with the train 23 4.2.5.2. Eurobalise communication with the train 23 4.2.5.3. Euroloop communication with the train 23 4.2.6. On-Board Interfaces Internal to Control-Command and Signalling 23 4.2.6.1. ETCS and Class B train protection 23 4.2.6.2. Interface between GSM-R Radio Data Communication and ETCS 23 4.2.6.3. Odometry 24 4.2.7. Trackside Interfaces Internal to Control-Command and Signalling 24 4.2.7.1. Functional interface between RBCs 24 4.2.7.2. RBC/RBC 24 4.2.7.3. GSM-R/trackside ETCS 24 4.2.7.4. Eurobalise/LEU 24 4.2.7.5. Euroloop/LEU 24 4.2.8. Key Management 24 4.2.9. ETCS-ID Management 24 4.2.10. Trackside Train Detection Systems 25 4.2.11. Electromagnetic Compatibility between Rolling Stock and Control-Command and Signalling trackside equipment 25 4.2.12. ETCS DMI (Driver-Machine Interface) 25 4.2.13. GSM-R DMI (Driver-Machine Interface) 25 4.2.14. Interface to Data Recording for Regulatory Purposes 25 4.2.15. Visibility of trackside Control-Command and Signalling objects 26 4.2.16. Construction of equipment used in CCS subsystems 26 4.3. Functional and technical specifications of the interfaces to other Subsystems 26 4.3.1. Interface to the Traffic Operation and Management Subsystem 26 4.3.2. Interface to the Rolling Stock Subsystem 27 4.3.3. Interfaces to Infrastructure Subsystem 29 4.3.4. Interfaces to Energy Subsystem 30 4.4. Operating rules 30 4.5. Maintenance rules 30 4.5.1. Responsibility of the manufacturer of equipment 30 4.5.2. Responsibility of the applicant for subsystem verification 31 4.6. Professional competences 31 4.7. Health and safety conditions 31 4.8. Registers 31 5. Interoperability Constituents 31 5.1. Definition 31 5.2. List of interoperability constituents 31 5.2.1. Basic interoperability constituents 31 5.2.2. Grouping of interoperability constituents 32 5.3. Constituents performance and specifications 32 6. Assessing the conformity and/or suitability for use of the constituents and verifying the subsystems 37 6.1. Introduction 37 6.1.1. General principles 37 6.1.1.1. Compliance with basic parameters 37 6.1.1.2. Essential requirements fulfilled by National Rules 37 6.1.1.3. Non-implementation of all requirements of this TSI 38 6.1.2. Principles for testing ETCS and GSM-R 38 6.1.2.1. Goal 38 6.1.2.2. Operational test scenarios 38 6.1.2.3. Requirements 39 6.2. Interoperability constituents 40 6.2.1. Assessment procedures for Control-Command and Signalling Interoperability Constituents 40 6.2.2. Modules for Control-Command and Signalling Interoperability Constituents 40 6.2.3. Assessment requirements 40 6.2.4. Special issues 43 6.2.4.1. Mandatory tests for the on-board ETCS 43 6.2.4.2. The Specific Transmission Module (STM) 43 6.2.5. Additional tests 43 6.2.6. Content of the EC Declaration of conformity 44 6.3. Control-Command and Signalling Subsystems 44 6.3.1. Assessment procedures for Control-Command and Signalling Subsystems 44 6.3.2. Modules for Control-Command and Signalling Subsystems 44 6.3.2.1. On-board Subsystem 44 6.3.2.2. Trackside Subsystem 44 6.3.2.3. Conditions for using modules for On-board and Trackside Subsystems 45 6.3.3. Assessment requirements for an On-board Subsystem 45 6.3.4. Assessment requirements for a Trackside Subsystem 48 6.4. Provisions in case of the partial fulfilment of TSI requirements 50 6.4.1. Assessment of parts of control-command and signalling subsystems 50 6.4.2. Assessment in case of application of National Rules 51 6.4.3. Partial fulfilment of the requirements due to limited application of the TSI 51 6.4.3.1. Interoperability constituents 51 6.4.3.2. Subsystems 51 6.4.3.3. Content of certificates 51 6.4.4. Intermediate Statement of Verification 51 6.5. Compatibility tests and management of errors 52 7. Implementing the TSI Control-Command and Signalling 52 7.1. Introduction 52 7.2. Generally applicable rules 53 7.2.1. Upgrading or renewing the Control-Command Subsystems or parts of them 53 7.2.2. Legacy systems 53 7.2.3. Availability of Specific Transmission Modules 53 7.2.4. Additional Class B equipment on a line equipped with Class A 53 7.2.5. Rolling stock with Class A and Class B equipment 53 7.2.6. Conditions for mandatory and optional functions 54 7.3. GSM-R specific implementation rules 54 7.3.1. Trackside installations 54 7.3.2. On-board installations 54 7.4. ETCS specific implementation rules 55 7.4.1. Trackside installations 55 7.4.2. On-board installations 55 7.4.2.1. New vehicles 55 7.4.2.2. Upgrading and renewal of existing vehicles 55 7.4.3. Additional requirements 55 7.4.4. National Implementation Plans 56 7.5. Train detection systems specific implementation rules 57 7.6. Specific cases 57 7.6.1. Introduction 57 7.6.2. List of specific cases 58 7.6.2.1. Belgium 58 7.6.2.2. UK 58 7.6.2.3. France 59 7.6.2.4. Poland 60 7.6.2.5. Lithuania, Latvia and Estonia 60 7.6.2.6. Sweden 60 7.6.2.7. Luxembourg 60 7.6.2.8. Germany 61 Annex A 62 Annex B 78 Annex C 78 Annex D 78 Annex E 78 Annex F 78 Annex G 79 1. INTRODUCTION 1.1. Technical scope This TSI concerns the Control Command and Signalling On-board Subsystem and the Control-Command and Signalling Trackside Subsystem. This TSI is applicable to control-command and signalling trackside Subsystems of the rail network defined in the point 1.2 (Geographical scope) of this TSI and to the control-command and signalling on-board subsystems of vehicles which are (or are intended to be) operated on it. These vehicles are of one of the following types (as defined in Annex I points 1.2 and 2.2 of Directive 2008/57/EC): (1) self-propelling thermal or electric trains; (2) thermal or electric traction units; (3) passenger carriages, if equipped with a driving cab; (4) mobile railway infrastructure construction and maintenance equipment, if equipped with a driving cab and intended to be used in transport mode on its own wheels. 1.2. Geographical scope The geographical scope of this TSI is the network of the whole rail system, composed of: (1) the trans-European conventional rail system network as described in Annex I point 1.1 of Directive 2008/57/EC; (2) the trans-European high-speed rail system network as described in Annex I point 2.1 of Directive 2008/57/EC; (3) other parts of the network of the rail system in the Union, following the extension of scope as described in Annex I point 4 of Directive 2008/57/EC; and excludes the cases referred to in Article 1(3) of Directive 2008/57/EC. The TSI shall apply to networks with 1 435 mm, 1 520 mm, 1 524 mm, 1 600 mm and 1 668 mm track gauges. However, it shall not apply to short border crossing lines with 1 520 mm track gauges that are connected to the network of third countries. 1.3. Content of this TSI In accordance with Article 5(3) of Directive 2008/57/EC, this TSI: (1) indicates its intended scope  Chapter 2 (Subsystem Definition and Scope); (2) lays down essential requirements for the Control-Command and Signalling Subsystems and their interfaces vis-Ã -vis other subsystems  Chapter 3 (The Essential Requirements of the Control-Command and Signalling Subsystems); (3) lays down the functional and technical specifications to be met by the Subsystems and their interfaces vis-Ã -vis other subsystems  Chapter 4 (Characterisation of the Subsystem); (4) determines the interoperability constituents and interfaces which must be covered by European specifications, including European standards, and which are necessary to achieve interoperability within the Union rail system  Chapter 5 (Interoperability Constituents); (5) states, in each case under consideration, which procedures are to be used to assess the conformity or the suitability for use of the interoperability constituents and for the EC verification of the subsystems  Chapter 6 (Assessing the Conformity and/or Suitability For Use of the Constituents and Verifying the Subsystems); (6) indicates the strategy for implementing this TSI.  Chapter 7 (Implementing the Control-Command and Signalling Subsystems TSI); (7) indicates the professional competences and health and safety conditions at work required for the staff operating and maintaining these subsystems and implementing the TSI  Chapter 4 (Characterisation of the Subsystem). In accordance with Article 5(5) of Directive 2008/57/EC, provisions for specific cases are indicated in Chapter 7 (Implementing the Control-Command and Signalling Subsystems TSI). This TSI also sets out, in Chapter 4 (Characterisation of the Subsystems), the operating and maintenance rules which specifically apply to the scope indicated in paragraphs 1.1 and 1.2 above. 2. SUBSYSTEM DEFINITION AND SCOPE 2.1. Introduction The Control-Command and Signalling Subsystems are defined in Annex II of Directive 2008/57/EC as all the equipment required to ensure safety and to command and control movements of trains authorised to travel on the network. The features of the Control-Command and Signalling Subsystems are: (1) the functions that are essential for the safe control of railway traffic, and that are essential for its operation, including those required for degraded modes (1); (2) the interfaces; (3) the level of performance required to meet the essential requirements. 2.2. Scope The Control-Command and Signalling Subsystems TSI specifies only those requirements which are necessary to assure the interoperability of the Union rail system and compliance with the essential requirements. The Control-Command and Signalling Subsystems include the following parts: (1) train protection; (2) voice radio communication; (3) data radio communication; (4) train detection. The Class A train protection system is ETCS (2) whilst the Class A radio system is GSM-R. For Class A train detection this TSI specifies only the requirements for the interface with other subsystems. Class B systems for the trans-European rail system network are a limited set of train protection legacy systems that were in use in the trans- European rail network before 20 April 2001. Class B systems for other parts of the network of the rail system in the European Union are a limited set of train protection legacy systems that were in use in that networks before 1 July 2015. The list of Class B systems is established in the European Railway Agency technical documents List of CCS Class B systems, ERA/TD/2011-11, version 3.0. The requirements for the Control-Command and Signalling On-board Subsystem are specified in relation to Class A radio mobiles and train protection. The requirements for the Control-Command and Signalling Trackside Subsystem are specified in relation to: (1) the Class A radio network; (2) Class A train protection; (3) the interface requirements for train detection systems, to ensure their compatibility with rolling stock. 2.3. Application Levels (ETCS) The interfaces specified by this TSI define the means of data transmission to, and (where appropriate) from trains. The ETCS specifications referenced by this TSI provide application levels from which a trackside implementation may choose the means of transmission that meet its requirements. This TSI defines the requirements for all application levels. A train equipped with Class A on-board train protection for a given application level must be able to operate on that level and any lower one:  A train equipped with Class A on-board train protection for level 2 must be able to operate on that level and on level 1 lines.  A train equipped with Class A on-board train protection for level 1 need not be equipped with a GSM-R ETCS Data Only Radio but must already implement all level 2 and level 3 functions so as to ensure that:  the connection of a GSM-R ETCS Data Only Radio at a later stage will ensure it is equipped for level 2,  the connection of a GSM-R ETCS Data Only Radio and of train integrity detection at a later stage will ensure it is equipped for level 3. 3. THE ESSENTIAL REQUIREMENTS FOR THE CONTROL-COMMAND AND SIGNALLING SUBSYSTEMS 3.1. General Directive 2008/57/EC requires that the subsystems and the interoperability constituents including interfaces meet the essential requirements set out in general terms in Annex III to the Directive. The essential requirements are: (1) Safety; (2) Reliability and Availability; (3) Health; (4) Environmental Protection; (5) Technical compatibility. The essential requirements for Class A systems are described below. The requirements for Class B systems are the responsibility of the relevant Member State. 3.2. Specific Aspects of the Control-Command and Signalling Subsystems 3.2.1. Safety Every project to which this specification is applied shall take the measures necessary to ensure that the level of risk of an incident occurring within the scope of the Control-Command and Signalling Subsystems, is not higher than the objective for the service. For this purpose the Commission Implementing Regulation (EU) No 402/2013 (3), as referred to in Article 6(3)(a) of Directive 2004/49/EC (Common Safety Method), applies. To ensure that the measures taken to achieve safety do not jeopardise interoperability, the requirements of the basic parameter defined in point 4.2.1 (Control-Command and Signalling safety characteristics relevant to interoperability) shall be respected. For the ETCS Class A system the safety objective is apportioned between the Control-Command and Signalling On-board and Trackside Subsystems. The detailed requirements are specified in the basic parameter defined in point 4.2.1 (Control-Command and Signalling safety characteristics relevant to interoperability). This safety requirement must be met together with the availability requirements as defined in Point 3.2.2 (Reliability and Availability). 3.2.2. Reliability and Availability For the Class A system, the reliability and availability objectives are apportioned between the Control-Command and Signalling On-board and Trackside Subsystems. The detailed requirements are specified in the basic parameter defined in point 4.2.1 (Control-Command and Signalling safety characteristics relevant to interoperability). The level of risk shall be monitored as constituents of the subsystem age and wear. The requirements for maintenance stated in point 4.5 shall be respected. 3.2.3. Health In accordance with Union legislation and with national legislation that is compatible with the Union legislation, care shall be taken to ensure that the materials used in and the design of the Control-Command and Signalling Subsystems do not constitute a health hazard to persons having access to them. 3.2.4. Environmental Protection In accordance with Union legislation and with national legislation that is compatible with Union legislation: (1) the Control-Command and Signalling equipment, if subjected to excessive heat or fire, shall not exceed limits for the emission of fumes or gases which are harmful to the environment; (2) the Control-Command and Signalling equipment shall not contain substances which may abnormally contaminate the environment during their normal use; (3) the Control-Command and Signalling equipment shall be subject to the Union legislation in force controlling the limits to the emission of and the susceptibility to electromagnetic interference along the boundaries of railway property; (4) the Control-Command and Signalling equipment shall comply with existing regulations on noise pollution; (5) the Control-Command and Signalling equipment shall not give rise to any inadmissible level of vibration which could jeopardise the integrity of the infrastructure (when the infrastructure is in the correct state of maintenance). 3.2.5. Technical Compatibility Technical compatibility includes the functions, interfaces and performances required to achieve interoperability. The requirements of technical compatibility are subdivided in the following three categories: (1) The first category sets out the general engineering requirements for interoperability namely environmental conditions, internal electromagnetic compatibility (EMC) within the railway boundaries, and installation. These compatibility requirements are defined in this chapter. (2) The second category describes how the Control Command and Signalling Subsystems have to be applied technically and what functions they have to perform to ensure interoperability. This category is defined in Chapter 4. (3) The third category describes how the Control Command and Signalling Subsystems have to be operated in order that interoperability is achieved. This category is defined in Chapter 4. 3.2.5.1. Engineering Compatibility 3.2.5.1.1 Physical environmental conditions Control Command and Signalling equipment shall be capable of operating under the climatic and physical conditions which characterise the area in which the relevant part of the Union rail system is located. The requirements of basic parameter 4.2.16 (Construction of equipment used in CCS Subsystems) shall be respected. 3.2.5.1.2 Railway Internal Electromagnetic Compatibility In accordance with Union legislation and with national legislation that is compatible with the Union legislation, the Control Command and Signalling equipment shall neither interfere with nor be interfered with by other control-command and signalling equipment or other subsystems. The basic parameter related for electromagnetic compatibility between rolling stock and control-command and signalling trackside equipment is described in point 4.2.11 (Electromagnetic Compatibility). 3.2.5.2. Control-Command and Signalling Compatibility Chapter 4 defines the requirements for the interoperability of the Control-Command and Signalling Subsystems. 4. CHARACTERISATION OF THE SUBSYSTEMS 4.1. Introduction 4.1.1. Basic parameters In accordance with the relevant essential requirements, the Control-Command and Signalling Subsystems are characterised by the following basic parameters: (1) Control-Command and Signalling safety characteristics relevant to interoperability (point 4.2.1) (2) On-board ETCS functionality (point 4.2.2) (3) Trackside ETCS functionality (point 4.2.3) (4) Mobile communication functions for railways  GSM-R (point 4.2.4) (5) ETCS and GSM-R air gap interfaces (point 4.2.5) (6) On-board interfaces Internal to Control-Command and Signalling (point 4.2.6) (7) Trackside interfaces Internal to Control-Command and Signalling (point 4.2.7) (8) Key management (point 4.2.8) (9) ETCS-ID management (point 4.2.9) (10) Train detection systems (point 4.2.10) (11) Electromagnetic compatibility between rolling stock and Control-Command and Signalling trackside equipment (point 4.2.11) (12) ETCS DMI (driver-machine interface) (point 4.2.12) (13) GSM-R DMI (driver-machine interface) (point 4.2.13) (14) Interface to data recording for regulatory purposes (point 4.2.14) (15) Visibility of trackside Control-Command and Signalling objects (point 4.2.15) (16) Construction of equipment used in CCS subsystems (points 4.2.16). 4.1.2. Overview of the requirements All requirements in point 4.2 (Functional and technical specifications of the Subsystems) related to these basic parameters shall be applied to the Class A system. Requirements for Class B systems and for STMs (which enable the Class A On-board system to operate on Class B infrastructure) are the responsibility of the appropriate Member State. This TSI is based on the principles of enabling the Control-Command and Signalling Trackside Subsystem to be compatible with TSI-compliant Control-Command and Signalling On-board Subsystems. To achieve this goal: (1) functions, interfaces and performances of the Control-Command and Signalling On-board Subsystem are standardised, ensuring that every train will react in a predictable way to data received from trackside; (2) for the Control-Command and Signalling Trackside Subsystem, track-to-train and train-to-track communication are fully standardised in this TSI. The specifications referenced in the points below allow Control-Command and Signalling trackside functionality to be applied in a flexible way, so that it can be optimally integrated into the railway system. This flexibility shall be exploited without limiting the movement of TSI-compliant on-board subsystems. The Control-Command and Signalling functions are classified in categories indicating whether they are optional or mandatory. The categories are defined in the specifications referred to in Annex A and these texts also state how the functions are classified. Annex A, 4.1c provides the Glossary of ETCS terms and definitions, which are used in the specifications referred to in Annex A. 4.1.3. Parts of Control-command and Signalling Subsystems According to point 2.2 (Scope) the Control-Command and Signalling Subsystems can be subdivided in parts. The following table indicates which basic parameters are relevant for each subsystem and for each part. Table 4.1 Subsystem Part Basic parameters Control-Command and Signalling On-board Train protection 4.2.1, 4.2.2, 4.2.5, 4.2.6, 4.2.8, 4.2.9, 4.2.12, 4.2.14, 4.2.16 Voice radio communication 4.2.1.2, 4.2.4.1, 4.2.4.2, 4.2.5.1, 4.2.13, 4.2.16 Data radio communication 4.2.1.2, 4.2.4.1, 4.2.4.3, 4.2.5.1, 4.2.6.2, 4.2.16 Control-Command and Signalling Trackside Train protection 4.2.1, 4.2.3, 4.2.5, 4.2.7, 4.2.8, 4.2.9, 4.2.15, 4.2.16 Voice and data radio communication 4.2.1.2, 4.2.4, 4.2.5.1, 4.2.7, 4.2.16 Train detection 4.2.10, 4.2.11, 4.2.16 4.2. Functional and technical specifications of the Subsystems 4.2.1. Control-Command and Signalling safety characteristics relevant to interoperability This basic parameter describes the requirements for the Control-Command and Signalling On-board Subsystem and Trackside subsystem with reference to point 3.2.1 (Safety) and point 3.2.2 (Availability and Reliability). In order to achieve interoperability, when implementing Control-Command and Signalling On-board and Trackside subsystems the following provisions shall be respected: (1) The design, implementation and use of a Control-Command and Signalling On-board or Trackside subsystem shall not export any requirements: (a) across the interface between Control-Command and Signalling On-board and Trackside subsystems in addition to the requirements specified in this TSI; (b) to any other subsystem in addition to the requirements specified in the corresponding TSIs. (2) The requirements set out in points 4.2.1.1 and 4.2.1.2 below shall be respected. 4.2.1.1. Safety The Control-Command and Signalling On-board and Trackside subsystems shall respect the requirements for ETCS equipment and installations stated in this TSI. For the hazard exceeding speed and/or distance limits advised to ETCS the tolerable rate (THR) is 10  9 h  1 for random failures, for on-board ETCS and for trackside ETCS. See Annex A 4.2.1 a. To achieve interoperability, the on-board ETCS shall fully respect all requirements specified in Annex A 4.2.1. Nevertheless, less stringent safety requirements are acceptable for trackside ETCS provided that, in combination with TSI-compliant Control-Command and Signalling On-board subsystems, the safety level for the service is met. 4.2.1.2. Availability/Reliability This point refers to the occurrence of failure modes not causing safety hazards but creating degraded situations, the management of which could decrease the overall safety of the system. In the context of this parameter, failure means the termination of the ability of an item to perform a required function with the required performance and failure mode means the effect by which the failure is observed. To ensure that the relevant infrastructure managers and railway undertaking are given all the information they need to define appropriate procedures for managing degraded situations, the technical file accompanying the EC declaration of verification for an on-board or trackside CCS subsystem shall contain the calculated availability/reliability values related to failure modes having an impact on the capability of the CCS subsystem to supervise the safe movement of one or more vehicles or to establish radio voice communication between traffic control and the train drivers. Compliance with the following calculated values shall be ensured: (1) Mean time of hours of operation between failures of a CCS on-board subsystem requiring the isolation of the train protection functions: (open point). (2) Mean time of hours of operation between failures of a CCS on-board subsystem preventing radio voice communication between traffic control and the train driver: (open point). To allow the infrastructure managers and railway undertakings to monitor, during the life of the subsystems, the level of risk and the respect of the reliability/availability values used for the definition of procedures to manage degraded situations, the requirements for maintenance stated in point 4.5 (Maintenance rules) shall be respected. 4.2.2. On-board ETCS functionality The basic parameter for ETCS on board functionality describes all of the functions needed to run a train in a safe way. The primary function is to provide automatic train protection and cab signalling: (1) setting the train characteristics (e.g. maximum train speed, braking performance); (2) selecting the supervision mode on the basis of information from trackside; (3) performing odometry functions; (4) locating the train in a coordinate system based on Eurobalise locations; (5) calculating the dynamic speed profile for its mission on the basis of train characteristics and of information from trackside; (6) supervising the dynamic speed profile during the mission; (7) providing the intervention function. These functions shall be implemented in accordance with Annex A 4.2.2 b and their performance shall conform to Annex A 4.2.2 a. The requirements for tests are specified in Annex A 4.2.2 c. The ETCS identities of equipment shall be managed in accordance with point 4.2.9 (ETCS-ID management). The main functionality is supported by other functions, to which Annex A 4.2.2 a and Annex A 4.2.2 b also apply, together with the additional specifications indicated below: (1) Communication with the Control-Command and Signalling Trackside Subsystem. (a) Eurobalise data transmission. See point 4.2.5.2 (Eurobalise communication with the train). (b) Euroloop data transmission. See point 4.2.5.3 (Euroloop communication with the train). This functionality is optional on-board unless Euroloop is installed trackside in ETCS Level 1 and the release speed is set to zero for safety reasons (e.g. protection of danger points). (c) Radio data transmission for radio infill. See Annex A, 4.2.2 d, point 4.2.5.1 (Radio communications with the train), point 4.2.6.2 (Interface between GSM-R Radio Data Communication and ETCS) and point 4.2.8 (Key Management). This functionality is optional on-board unless radio data transmission for radio infill is installed trackside in ETCS Level 1 and the release speed is set to zero for safety reasons (e.g. protection of danger points). (d) Radio data transmission. See point 4.2.5.1 (Radio communications with the train), point 4.2.6.2 (Interface between GSM-R Radio Data Communication and ETCS) and point 4.2.8 (Key Management). Only mandatory on-board for ETCS Level 2 or ETCS Level 3 applications. (2) Communicating with the driver. See Annex A, 4.2.2 e and point 4.2.12 (ETCS DMI). (3) Communicating with the STM. See point 4.2.6.1 (Interface between ETCS and STM). This function includes: (a) managing the STM output; (b) providing data to be used by the STM; (c) managing STM transitions. (4) Managing information about the completeness of the train (train integrity)  mandatory for level 3, not required for level 1 or 2. (5) Equipment health monitoring and degraded mode support. This function includes: (a) initialising the on-board ETCS functionality; (b) providing degraded mode support; (c) isolating the on-board ETCS functionality. (6) Support data recording for regulatory purposes. See point 4.2.14 (Interface to Data Recording for Regulatory Purposes). (7) Forwarding information/orders and receiving state information from rolling stock: (a) to the DMI. See point 4.2.12 (ETCS DMI); (b) to/from the train interface unit. See Annex A, 4.2.2 f. 4.2.3. Trackside ETCS functionality This Basic parameter describes the ETCS trackside functionality. It contains all ETCS functionality to provide a safe path to a specific train. The main functionality is: (1) locating a specific train in a coordinate system based on Eurobalise locations (level 2 and level 3); (2) translating the information from trackside signalling equipment into a standard format for the Control-Command and Signalling On-board Subsystem; (3) sending movement authorities including track description and orders assigned to a specific train. These functions shall be implemented in accordance with Annex A 4.2.3b and their performance shall conform to Annex A 4.2.3a. The ETCS identities of equipment shall be managed in accordance with point 4.2.9 (ETCS-ID management). The main functionality is supported by other functions, to which Annex A 4.2.3a and Annex A 4.2.3b also apply, together with the additional specifications indicated below: (1) communicating with the Control-Command and Signalling On-board Subsystem. This includes: (a) Eurobalise data transmission. See point 4.2.5.2 (Eurobalise communication with the train) and point 4.2.7.4 (Eurobalise/Line-side Electronic Unit (LEU)); (b) Euroloop data transmission. See point 4.2.5.3 (Euroloop communication with the train) and point 4.2.7.5 (Euroloop/LEU). Euroloop is only relevant in level 1, in which it is optional; (c) radio data transmission for radio infill. See Annex A, 4.2.3d, point 4.2.5.1 (Radio communications with the train), point 4.2.7.3 (GSM-R/trackside ETCS functionality) and point 4.2.8 (Key Management). Radio in-fill is only relevant in level 1, in which it is optional; (d) radio data transmission. See point 4.2.5.1 (Radio communications with the train), point 4.2.7.3 (GSM-R/trackside ETCS functionality) and point 4.2.8 (Key Management). Radio data transmission is only relevant to level 2 and level 3; (2) generating information/orders to the on-board ETCS, e.g. information related to closing/opening the air flaps, lowering/raising the pantograph, opening/closing the main power switch, changing from traction system A to traction system B. Implementation of this functionality is optional for trackside; it can however be required by other applicable TSIs or national rules or the application of risk evaluation and assessment to ensure safe integration of subsystems; (3) managing the transitions between areas supervised by different Radio Block Centres (RBCs) (only relevant for level 2 and level 3). See point 4.2.7.1 (Functional interface between RBCs) and point 4.2.7.2 (Technical interface between RBCs). 4.2.4. Mobile communication functions for railways GSM-R This basic parameter describes the radio communication functions. Such functions shall be implemented in the Control-Command and Signalling On-board and Trackside subsystems, according to the specifications indicated below. 4.2.4.1. Basic communication function The general requirements are specified in Annex A 4.2.4a. In addition, the following specifications shall be respected: (1) ASCI features; Annex A 4.2.4b; (2) SIM card; Annex A 4.2.4c; (3) location-dependent addressing; Annex A 4.2.4e. 4.2.4.2. Voice and operational communication applications The general requirements are defined in Annex A 4.2.4f. The requirements for tests are specified in Annex A 4.2.4g. In addition, the following specifications shall be respected: (1) confirmation of high priority calls; Annex A 4.2.4h; (2) functional addressing; Annex A 4.2.4j; (3) presentation of functional numbers; Annex A 4.2.4k; (4) User-to-User Signalling; Annex A 4.2.4d. 4.2.4.3. Data communication applications for ETCS The general requirements are defined in Annex A 4.2.4f. The requirements for tests are specified in Annex A 4.2.4g. The data radio communication part of the On-board Control-command and Signalling Subsystem shall be able to support the establishment of at least two simultaneous communication sessions with the Trackside Control-command and signalling Subsystem. This functionality is mandatory only in the case of ETCS level 2 and level 3 and radio in-fill applications. 4.2.5. ETCS and GSM-R air gap interfaces This basic parameter specifies the requirements for the air gap between Control-Command and Signalling Trackside and On-board subsystems and has to be taken into account in conjunction with the requirements for the interfaces between ETCS and GSM-R equipment, as specified in point 4.2.6 (On-board Interfaces Internal to Control-Command and Signalling) and point 4.2.7 (Trackside Interfaces Internal to Control-Command and Signalling). This basic parameter includes: (1) the physical, electrical and electromagnetic values to be respected to allow safe functioning; (2) the communication protocol to be used; (3) the availability of the communication channel. The applicable specifications are listed below. 4.2.5.1. Radio communications with the train Class A radio communication interfaces shall operate in the frequency band specified in Annex A 4.2.5a and in Annex A 4.2.4f. On-board Control-command and Signalling Subsystems shall be protected against interference, fulfilling the requirements specified in Annex A 4.2.4f. For data communication the protocols shall comply with Annex A 4.2.5b. Where radio in-fill is implemented, the requirements stated in Annex A 4.2.5c shall be respected. 4.2.5.2. Eurobalise communication with the train Eurobalise communication interfaces shall comply with Annex A 4.2.5d. 4.2.5.3. Euroloop communication with the train Euroloop communication interfaces shall comply with Annex A 4.2.5e. 4.2.6. On-Board Interfaces Internal to Control-Command and Signalling This Basic Parameter consists of three parts. 4.2.6.1. ETCS and Class B train protection Where ETCS and Class B train protection functions are installed on-board, the transitions between them can be managed with a standardised interface as specified in Annex A, 4.2.6 a. Annex A, 4.2.6b specifies the K interface (to allow certain STMs to read information from Class B balises through the ETCS on-board antenna) and Annex A 4.2.6c the G interface (air gap between ETCS on-board antenna and Class B balises). Implementation of Interface K is optional, but if done it must be in accordance with Annex A, 4.2.6b. Furthermore, if Interface K is implemented, the on-board transmission channel functionality must be able to handle the properties of Annex A, 4.2.6c. If the transitions between ETCS and Class B train protection on-board are not managed using the standardised interface specified in Annex A, 4.2.6 a, steps must be taken to ensure that the method used does not impose any additional requirements on the Control-Command and Signalling Trackside Subsystem. 4.2.6.2. Interface between GSM-R Radio Data Communication and ETCS The requirements for the interface between the Class A radio and the on-board ETCS functionality are specified in Annex A 4.2.6d. Where radio in-fill is implemented the requirements stated in Annex A 4.2.6e shall be respected. 4.2.6.3. Odometry The interface between the odometry function and on-board ETCS shall meet the requirements of Annex A, 4.2.6f. This interface contributes to this Basic Parameter only when odometry equipment is supplied as a separate interoperability constituent (see point 5.2.2, Grouping of interoperability constituents). 4.2.7. Trackside Interfaces Internal to Control-Command and Signalling This Basic Parameter consists of five parts. 4.2.7.1. Functional interface between RBCs This interface defines the data to be exchanged between neighbouring RBCs to allow the safe movement of a train from one RBC area to the next: (1) Information from the Handing Over RBC to the Accepting RBC. (2) Information from the Accepting RBC to the Handing Over RBC. The requirements are specified in Annex A, 4.2.7a. 4.2.7.2. RBC/RBC This is the technical interface between two RBCs. The requirements are specified in Annex A, 4.2.7b. 4.2.7.3. GSM-R/trackside ETCS This is the interface between the Class A radio system and the trackside ETCS functionality. The requirements are specified in Annex A, 4.2.7c. 4.2.7.4. Eurobalise/LEU This is the interface between Eurobalise and the LEU. The requirements are specified in Annex A, 4.2.7d. This interface contributes to this basic parameter only when Eurobalise and LEU are supplied as separate interoperability constituents (see point 5.2.2, Grouping of interoperability constituents). 4.2.7.5. Euroloop/LEU This is the interface between Euroloop and the LEU. The requirements are specified in Annex A, 4.2.7e. This interface contributes to this Basic Parameter only when Euroloop and LEU are supplied as separate interoperability constituents (see point 5.2.2, Grouping of interoperability constituents). 4.2.8. Key Management This basic parameter specifies requirements for the management of cryptographic keys used for the protection of data transmitted via radio. The requirements are specified in Annex A 4.2.8a. Only requirements related to the interfaces of Control-Command and Signalling equipment fall within the scope of this TSI. 4.2.9. ETCS-ID Management This basic parameter concerns the ETCS-identities (ETCS-IDs) for equipment in Control-Command and Signalling Trackside and On-board Subsystems. The requirements are specified in Annex A, 4.2.9a. 4.2.10. Trackside Train Detection Systems This basic parameter specifies the interface requirements between the trackside train detection systems and rolling stock, related to vehicle design and operation. The interface requirements to be respected by the train detection systems are specified in Annex A 4.2.10a. 4.2.11. Electromagnetic Compatibility between Rolling Stock and Control-Command and Signalling trackside equipment This basic parameter specifies the interface requirements for electromagnetic compatibility between rolling stock and trackside Control-Command and Signalling equipment. The interface requirements to be respected by the train detection system are specified in Annex A 4.2.11a 4.2.12. ETCS DMI (Driver-Machine Interface) This basic parameter describes the information provided from ETCS to the driver and entered into the on-board ETCS by the driver. See Annex A, 4.2.12a. It includes: (1) ergonomics (including visibility); (2) ETCS functions to be displayed; (3) ETCS functions triggered by driver input. 4.2.13. GSM-R DMI (Driver-Machine Interface) This basic parameter describes the information provided from GSM-R to the driver and entered into the GSM-R on-board by the driver. See Annex A, 4.2.13a. It includes: (1) ergonomics (including visibility); (2) GSM-R functions to be displayed; (3) call-related information outgoing; (4) call-related information incoming. 4.2.14. Interface to Data Recording for Regulatory Purposes This basic parameter describes: (1) data exchange between the on-board ETCS and the rolling stock recording device; (2) communication protocols; (3) physical interface. See Annex A 4.2.14a. 4.2.15. Visibility of trackside Control-Command and Signalling objects This basic parameter describes: (1) the characteristics of retro-reflecting signs to ensure correct visibility; (2) the characteristics of interoperable marker boards. See Annex A 4.2.15a. In addition, the installation of trackside Control-Command and Signalling objects shall be compatible with the drivers field of view and the infrastructure requirements. 4.2.16. Construction of equipment used in CCS subsystems The environmental conditions specified in the documents listed in Annex A, Table A2 of this TSI shall be respected. Requirements for materials referred to in Regulation (EU) No 1302/2014 (LOC&PAS TSI) (e.g. related to fire protection) shall be respected by Control-command and signalling On-board Subsystems. 4.3. Functional and technical specifications of the interfaces to other Subsystems 4.3.1. Interface to the Traffic Operation and Management Subsystem Interface with Traffic Operation and Management TSI Reference CCS TSI Reference Traffic Operation and Management TSI (4) Parameter Clause Parameter Clause Operating rules (normal and degraded conditions) 4.4 Rule book 4.2.1.2.1 Operating rules 4.4 Visibility of trackside Control-Command and Signalling objects 4.2.15 Signal and line-side marker sighting 4.2.2.8 Train braking performance and characteristics 4.2.2 Braking performance 4.2.2.6 Use of sanding equipment On-board flange lubrication Use of composite brake blocks 4.2.10 Rule book 4.2.1.2.1 Interface to Data Recording for Regulatory Purposes 4.2.14 Data recording on board 4.2.3.5 ETCS DMI 4.2.12 Train running number 4.2.3.2.1 GSM-R DMI 4.2.13 Train running number 4.2.3.2.1 4.3.2. Interface to the Rolling Stock Subsystem Interface with Rolling Stock TSIs Reference CCS TSI Reference Rolling Stock TSIs Parameter Clause Parameter Clause Compatibility with trackside train detection systems: vehicle design 4.2.10 Rolling stock characteristics to be compatible with train detection systems based on track circuits HS RS TSI (5) wheelset location axle load sanding electrical resistance between wheels CR RS TSI (6) LOC & PAS TSI (7) Wagon TSI (8) 4.2.7.9.2 4.2.3.2 4.2.3.10 4.2.3.3.1 4.2.3.3.1.1 4.2.3.3.1.1 4.2.3.2 Rolling stock characteristics to be compatible with train detection systems based on axle counters HS RS TSI wheelset geometry wheels CR RS TSI LOC & PAS TSI Wagon TSI 4.2.7.9.2 4.2.7.9.3 4.2.3.3.1.2 4.2.3.3.1.2 4.2.3.3.1 Rolling stock characteristics to be compatible with loop equipment HS RS TSI CR RS TSI LOC & PAS TSI Wagon TSI None 4.2.3.3.1.3 4.2.3.3.1.3 None Electromagnetic compatibility between rolling stock and Control-Command and Signalling trackside equipment 4.2.11 Rolling stock characteristics to be compatible with train detection systems based on track circuits HS RS TSI CR RS TSI LOC & PAS TSI Wagon TSI 4.2.6.6.1 4.2.3.3.1.1 4.2.3.3.1.1 None Rolling stock characteristics to be compatible with train detection systems based on axle counters HS RS TSI CR RS TSI LOC & PAS TSI Wagon TSI 4.2.6.6.1 4.2.3.3.1.2 4.2.3.3.1.2 None Train braking performance and characteristics 4.2.2 Emergency braking performance HS RS TSI Emergency braking Service braking CR RS TSI Emergency braking Service braking LOC & PAS TSI Emergency braking Service braking Wagon TSI 4.2.4.1 4.2.4.4 4.2.4.5.2 4.2.4.5.3 4.2.4.5.2 4.2.4.5.3 4.2.4.1.2 Position of Control-Command and Signalling on-board antennas 4.2.2 Kinematic gauge HS RS TSI CR RS TSI LOC & PAS TSI Wagon TSI 4.2.3.1 4.2.3.1 4.2.3.1 none Isolation of on-board ETCS functionality 4.2.2 Operating rules HS RS TSI CR RS TSI LOC & PAS TSI Wagon TSI 4.2.7.9.1 4.2.12.3 4.2.12.3 none Data interfaces 4.2.2 Monitoring and diagnostic concepts HS RS TSI CR RS TSI LOC & PAS TSI Wagon TSI 4.2.7.10 4.2.1.1 4.2.1.1 None Visibility of trackside Control-Command and Signalling objects 4.2.15 External visibility Head lights HS RS TSI CR RS TSI LOC & PAS TSI Wagon TSI 4.2.7.4.1.1 4.2.7.1.1 4.2.7.1.1 None Drivers external field of view HS RS TSI line of sight windscreen CR RS TSI line of sight windscreen LOC & PAS TSI line of sight windscreen Wagon TSI 4.2.2.6 b 4.2.2.7 4.2.9.1.3.1 4.2.9.2 4.2.9.1.3.1 4.2.9.2 None Interface to data recording for regulatory purposes 4.2.14 Recording device HS RS TSI CR RS TSI LOC & PAS TSI Wagon TSI 4.2.7.10 4.2.9.6 4.2.9.6 none Commands to rolling stock equipment 4.2.2 4.2.3 Phase separation HS RS TSI CR RS TSI LOC & PAS TSI Wagon TSI 4.2.8.3.6.7 4.2.8.2.9.8 4.2.8.2.9.8 none Emergency braking command 4.2.2 Emergency braking command HS RS TSI CR RS TSI LOC & PAS TSI Wagon TSI none 4.2.4.4.1 4.2.4.4.1 none Construction of equipment 4.2.16 Material requirements HS RS TSI CR RS TSI LOC&PAS TSI Wagon TSI 4.2.7.2.2 4.2.10.2.1 4.2.10.2.1 none 4.3.3. Interfaces to Infrastructure Subsystem Interface with Infrastructure TSI Reference CCS TSI Reference Infrastructure TSI Parameter Clause Parameter Clause Train detection systems (space for installation) 4.2.10 Minimum infrastructure gauge Structure gauge Structure gauge HS INF TSI (9) CR INF TSI (10) INF TSI (11) 4.2.3 4.2.4.1 4.2.3.1 Eurobalise communication (space for installation) 4.2.5.2 Minimum infrastructure gauge Structure gauge Structure gauge HS INF TSI CR INF TSI INF TSI 4.2.3 4.2.4.1 4.2.3.1 Euroloop communication (space for installation) 4.2.5.3 Minimum infrastructure gauge Structure gauge Structure gauge HS INF TSI CR INF TSI INF TSI 4.2.3 4.2.4.1 4.2.3.1 Visibility of trackside Control-Command and Signalling objects 4.2.15 Minimum infrastructure gauge Structure gauge Structure gauge HS INF TSI CR INF TSI INF TSI 4.2.3 4.2.4.1 4.2.3.1 4.3.4. Interfaces to Energy Subsystem Interface with Energy TSI Reference CCS TSI Reference Energy TSI Parameter Clause Parameter Clause Commands to rolling stock equipment 4.2.2 4.2.3 Phase separation points System separation points Phase separation points System separation points Phase separation points System separation points HS ENE TSI (12) CR ENE TSI (13) ENE TSI (14) 4.2.21 4.2.22 4.2.19 4.2.20 4.2.15 4.2.16 4.4. Operating rules The rules for operating a railway service with ETCS and GSM-R are specified in the Traffic Operation and Management TSI. 4.5. Maintenance rules The maintenance rules of the subsystems covered by this TSI shall ensure that the values quoted in the basic parameters indicated in Chapter 4 are maintained within the required limits throughout the lifetime of the subsystems. However, during preventative or corrective maintenance, the subsystem may not be able to respect the values quoted in the basic parameters; the maintenance rules shall ensure that safety is not prejudiced during these activities. The entity in charge of the Control-Command and Signalling Subsystems shall set up maintenance rules to achieve the above objectives. To assist with the preparation of these rules, the following requirements shall be respected. 4.5.1. Responsibility of the manufacturer of equipment The manufacturer of equipment incorporated in the subsystem shall specify: (1) all maintenance requirements and procedures (including health monitoring, diagnosis of events, test methods and tools and also the required professional competence) necessary for achieving essential requirements and values quoted in the mandatory requirements of this TSI throughout the equipment life-cycle (transport and storage before installation, normal operation, failures, repair work, checking and maintenance, decommissioning, etc.); (2) the health and safety risks that may affect the public and the maintenance staff; (3) the conditions for first line maintenance, i.e. the definition of Line Replaceable Units (LRUs), the definition of approved compatible versions of hardware and software, the procedures for replacing failed LRUs, the conditions for storing LRUs and for repairing failed LRUs; (4) the checks to be carried out if equipment is subject to exceptional stress (e.g. adverse environmental conditions or abnormal shocks); (5) the checks to be carried out when maintaining equipment other than Control-Command and Signalling equipment and which influences the Control-Command and Signalling Subsystems (e.g. changing the wheel diameter). 4.5.2. Responsibility of the applicant for subsystem verification The applicant shall: (1) ensure that the maintenance requirements as described in point 4.5.1 (Responsibility of the Manufacturer of Equipment) are defined for all components within the scope of this TSI regardless of whether or not they are interoperability constituents; (2) complete the above requirements taking into account the risks arising from interactions between different components of the subsystem and interfaces to other subsystems. 4.6. Professional competences The manufacturers of the equipment and of the subsystem shall provide information sufficient to define the professional competences required for the installation, final inspection and maintenance of the Control-Command and Signalling Subsystems. See point 4.5 (Maintenance rules). 4.7. Health and safety conditions Care shall be taken to ensure health and safety for maintenance and operations staff, in accordance with Union legislation and the national legislation that is compatible with the Union legislation. Manufacturers shall indicate the risks for health and safety that arise from using and maintaining their equipment and subsystems. See point 4.4 (Operating rules) and point 4.5 (Maintenance rules). 4.8. Registers The data to be provided for the registers provided for in Articles 34 and 35 of Directive 2008/57/EC are those indicated in Commission Implementing Decision 2011/665/EU (15) and Commission Implementing Decision 2011/633/EU (16). 5. INTEROPERABILITY CONSTITUENTS 5.1. Definition According to Article 2(f) of Directive 2008/57/EC, interoperability constituents are any elementary component, group of components, subassembly or complete assembly of equipment incorporated or intended to be incorporated into a subsystem, upon which the interoperability of the rail system depends either directly or indirectly. The concept of a constituent covers both tangible objects and intangible objects such as software. 5.2. List of interoperability constituents 5.2.1. Basic interoperability constituents The basic interoperability constituents in the Control-Command and Signalling Subsystems are defined in: (1) Table 5.1.a for the Control-Command and Signalling On-board Subsystem; (2) Table 5.2.a for the Control-Command and Signalling Trackside Subsystem. 5.2.2. Grouping of interoperability constituents The functions of basic interoperability constituents may be combined to form a group. This group is then defined by those functions and by its remaining external interfaces. If a group is formed in this way, it shall be considered as an interoperability constituent. (1) Table 5.1.b lists the groups of interoperability constituents of the Control-Command and Signalling On-board Subsystem. (2) Table 5.2.b lists the groups of interoperability constituents of the Control-Command and Signalling Trackside Subsystem. 5.3. Constituents performance and specifications For each basic interoperability constituent or group of interoperability constituents, the tables in Chapter 5 describe: (1) in column 3, the functions and interfaces. Note that some interoperability constituents have functions and/or interfaces that are optional; (2) in column 4, the mandatory specifications for the conformity assessment of each function or interface (where applicable) by reference to the relevant point of Chapter 4. Table 5.1.a Basic interoperability constituents in the Control-Command and Signalling On-board Subsystem 1 2 3 4 N Interoperability constituent IC Characteristics Specific requirements to be assessed by reference to Chapter 4 1 ETCS on-board Reliability, Availability, Maintainability, Safety (RAMS) 4.2.1 4.5.1 On-board ETCS functionality (excluding odometry) 4.2.2 ETCS and GSM-R air gap interfaces  RBC (level 2 and level 3)  Radio in-fill unit (optional level 1)  Eurobalise air gap  Euroloop air gap (optional level 1) 4.2.5 4.2.5.1 4.2.5.1 4.2.5.2 4.2.5.3 Interfaces  STM (implementation of interface K optional)  GSM-R ETCS Data Only Radio  Odometry  Key management system  ETCS ID Management  ETCS Driver-Machine Interface  Train interface  On-board recording device 4.2.6.1 4.2.6.2 4.2.6.3 4.2.8 4.2.9 4.2.12 4.2.2 4.2.14 Construction of equipment 4.2.16 2 Odometry equipment Reliability, Availability, Maintainability, Safety (RAMS) 4.2.1 4.5.1 On-board ETCS functionality: only Odometry 4.2.2 Interfaces  On-board ETCS 4.2.6.3 Construction of equipment 4.2.16 3 Interface of External STM Interfaces  On-board ETCS 4.2.6.1 4 GSM-R voice cab radio Note: SIM card, antenna, connecting cables and filters are not part of this interoperability constituent Reliability, Availability, Maintainability, Safety (RAMS) Note: no requirement for safety 4.2.1 4.5.1 Basic communication functions 4.2.4.1 Voice and operational communication applications 4.2.4.2 Interfaces  GSM-R air gap  GSM-R Driver-Machine Interface 4.2.5.1 4.2.13 Construction of equipment 4.2.16 5 GSM-R ETCS Data only Radio Note: SIM card, antenna, connecting cables and filters are not part of this interoperability constituent Reliability, Availability, Maintainability, Safety (RAMS) Note: no requirement for safety 4.2.1 4.5.1 Basic communication functions 4.2.4.1 ETCS data communication applications 4.2.4.3 Interfaces  On-board ETCS  GSM-R air gap 4.2.6.2 4.2.5.1 Construction of equipment 4.2.16 6 GSM-R SIM card Note: it is the responsibility of the GSM-R network operator to deliver to railway undertakings the SIM cards to be inserted in GSM-R terminal equipment Basic communication functions 4.2.4.1 Construction of equipment 4.2.16 Table 5.1.b Groups of interoperability constituents in the Control-Command and Signalling On-board Subsystem This table is an example to show the structure. Other groups are allowed 1 2 3 4 N Group of Interoperability constituents Characteristics Specific requirements to be assessed by reference to Chapter 4 1 ETCS on-board Odometry equipment Reliability, Availability, Maintainability, Safety (RAMS) 4.2.1 4.5.1 On-board ETCS functionality 4.2.2 ETCS and GSM-R air gap interfaces  RBC (level 2 and 3)  Radio in-fill unit (optional level 1)  Eurobalise air gap  Euroloop air gap (optional level 1) 4.2.5 4.2.5.1 4.2.5.1 4.2.5.2 4.2.5.3 Interfaces  STM (implementation of interface K optional)  GSM-R ETCS Data Only Radio  Key management system  ETCS-ID Management  ETCS Driver-Machine Interface  Train interface  On-board recording device 4.2.6.1 4.2.6.2 4.2.8 4.2.9 4.2.12 4.2.2 4.2.14 Construction of equipment 4.2.16 Table 5.2.a Basic interoperability constituents in the Control-Command and Signalling Trackside Subsystem 1 2 3 4 N Interoperability constituent IC Characteristics Specific requirements to be assessed by reference to Chapter 4 1 RBC Reliability, Availability, Maintainability, Safety (RAMS) 4.2.1 4.5.1 Trackside ETCS functionality (excluding communication via Eurobalises, radio in-fill and Euroloop) 4.2.3 ETCS and GSM-R air gap interfaces: only radio communication with train 4.2.5.1 Interfaces  Neighbouring RBC  data radio communication  Key management system  ETCS-ID Management 4.2.7.1, 4.2.7.2 4.2.7.3 4.2.8 4.2.9 Construction of equipment 4.2.16 2 Radio in-fill unit Reliability, Availability, Maintainability, Safety (RAMS) 4.2.1 4.5.1 Trackside ETCS functionality (excluding communication via Eurobalises, Euroloop and level 2 and level 3 functionality) 4.2.3 ETCS and GSM-R air gap interfaces: only radio communication with train 4.2.5.1 Interfaces  data radio communication  Key management system  ETCS-ID Management  Interlocking and LEU 4.2.7.3 4.2.8 4.2.9 4.2.3 Construction of equipment 4.2.16 3 Eurobalise Reliability, Availability, Maintainability, Safety (RAMS) 4.2.1 4.5.1 ETCS and GSM-R air gap interfaces: only Eurobalise communication with train 4.2.5.2 Interfaces  LEU  Eurobalise 4.2.7.4 Construction of equipment 4.2.16 4 Euroloop Reliability, Availability, Maintainability, Safety (RAMS) 4.2.1 4.5.1 ETCS and GSM-R air gap interfaces: only Euroloop communication with train 4.2.5.3 Interfaces  LEU  Euroloop 4.2.7.5 Construction of equipment 4.2.16 5 LEU Eurobalise Reliability, Availability, Maintainability, Safety (RAMS) 4.2.1 4.5.1 Trackside ETCS functionality (excluding communication via radio in-fill, Euroloop and level 2 and level 3 functionality) 4.2.3 Interfaces  LEU  Eurobalise 4.2.7.4 Construction of equipment 4.2.16 6 LEU Euroloop Reliability, Availability, Maintainability, Safety (RAMS) 4.2.1 4.5.1 Trackside ETCS functionality (excluding communication via radio in-fill, Eurobalise and level 2 and level 3 functionality) 4.2.3 Interfaces  LEU  Euroloop 4.2.7.5 Construction of equipment 4.2.16 Table 5.2.b Groups of interoperability constituents in the Control-Command and Signalling Trackside Subsystem This table is an example to show the structure. Other groups are allowed 1 2 3 4 N Group of interoperability constituents Characteristics Specific requirements to be assessed by reference to Chapter 4 1 Eurobalise LEU Eurobalise Reliability, Availability, Maintainability, Safety (RAMS) 4.2.1 4.5.1 Trackside ETCS functionality (excluding communication via Euroloop and level 2 and level 3 functionality) 4.2.3 ETCS and GSM-R air gap interfaces: only Eurobalise communication with train 4.2.5.2 Construction of equipment 4.2.16 2 Euroloop LEU Euroloop Reliability, Availability, Maintainability, Safety (RAMS) 4.2.1 4.5.1 Trackside ETCS functionality, (excluding communication via Eurobalise and level 2 and level 3 functionality) 4.2.3 ETCS and GSM-R air gap interfaces: only Euroloop communication with train 4.2.5.3 Construction of equipment 4.2.16 6. ASSESSING THE CONFORMITY AND/OR SUITABILITY FOR USE OF THE CONSTITUENTS AND VERIFYING THE SUBSYSTEMS 6.1. Introduction 6.1.1. General principles 6.1.1.1. Compliance with basic parameters Fulfilment of the essential requirements set out in Chapter 3 of this TSI shall be ensured through compliance with the basic parameters specified in Chapter 4. This compliance shall be demonstrated by: (1) assessing the conformity of the interoperability constituents specified in Chapter 5 (see point 6.2.1, 6.2.2, 6.2.3, 6.2.4); (2) verifying the subsystems (see point 6.3 and point 6.4.1). 6.1.1.2. Essential requirements fulfilled by National Rules In certain cases, some of the essential requirements may be met by national rules, because of: (1) the use of Class B systems; (2) open points in the TSI; (3) derogations under Article 9 of Directive 2008/57/EC; (4) specific cases described in point 7.2.9. In such cases, assessment of conformity with those rules shall be carried out under the responsibility of the Member States concerned according to notified procedures. See point 6.4.2. 6.1.1.3. Non-implementation of all requirements of this TSI With regard to checking if essential requirements are fulfilled through compliance with the basic parameters, and without prejudice to the obligations set out in Chapter 7 of this TSI, control-command and signalling interoperability constituents and subsystems that do not implement all functions, performance and interfaces as specified in Chapter 4 (including the specifications referred to in Annex A), can obtain EC certificates of conformity or, respectively, certificates of verification, under the following conditions for issuing and using the certificates: (1) the applicant for EC verification of a trackside control-command and signalling subsystem is responsible for deciding which functions, performance and interfaces need to be implemented to meet the objectives for the service and to ensure that no requirements contradicting or exceeding the TSIs are exported to the on-board control-command and signalling subsystems; (2) the operation of an on-board control-command and signalling subsystem, that does not implement all functions, performance and interfaces specified in this TSI, may be subject to conditions or restrictions due to compatibility and/or safe integration with trackside control-command and signalling subsystems. Without prejudice to the tasks of a notified body described in respective Union legislation and related documents the applicant for EC verification is responsible for ensuring that the technical file provides all the information that an operator needs to identify such conditions and restrictions; (3) the Member State may refuse for duly justified reasons the authorisation for placing in service, or place conditions and restrictions on the operation, of control-command and signalling subsystems that do not implement all functions, performance and interfaces specified in this TSI. If a control-command and signalling interoperability constituent or subsystem does not implement all functions, performance and interfaces specified in this TSI, the provisions of point 6.4.3 shall apply. 6.1.2. Principles for testing ETCS and GSM-R 6.1.2.1. Goal The goal to be achieved is that a Control-Command and Signalling On-board Subsystem covered by an EC declaration of verification should be able to run on every Control-Command and Signalling Trackside Subsystem covered by an EC Declaration of verification, under the conditions specified in this TSI, with no additional verifications. Achievement of this goal is facilitated by: (1) rules for the design and installation of the Control-Command and Signalling On-board and the Trackside subsystems; (2) test specifications to prove that the Control-Command and Signalling On-board and Trackside Subsystems comply with the requirements of this TSI and are mutually compatible. 6.1.2.2. Operational test scenarios For the purpose of this TSI, an operational test scenario means the description of the intended railway system operation in situations relevant for ETCS and GSM-R (e.g. entry of a train into an equipped area, awakening of a train, overriding a signal at stop), by means of a sequence of trackside and on-board events related to or influencing the Control-command and Signalling subsystems (e.g. sending/receiving messages, exceeding a speed limit, actions of operators (17) and the specified timing between them. The operational tests scenarios are based on the engineering rules adopted for the project. Check of compliance of a real implementation with an operational tests scenario shall be possible gathering information through easily accessible interfaces (preferably the standard interfaces specified in this TSI). 6.1.2.3. Requirements To help the achievement of the goal mentioned above, Member States shall ensure that, when the process of EC Verification of a Trackside Control-command and Signalling subsystem is initiated, the engineering rules and the preliminary operational test scenarios related to the interactions of its ETCS and GSM-R parts with the corresponding parts of an On-board Control-command and Signalling Subsystem are made available to the European Railway Agency as soon as possible. The European Railway Agency shall be informed of any changes to operational tests scenarios used during the EC Verification. The set of engineering rules for the trackside parts of ETCS and GSM-R and related operational test scenarios for the Trackside Control-command and Signalling Subsystem made available, shall be sufficient to describe all intended system operations relevant for the Trackside Control-command and Signalling Subsystem in normal and identified degraded situations, and: (1) shall be consistent with the specifications referenced in this TSI; (2) shall assume that functions, interfaces and performance of the Control-command and Signalling On-board Subsystems interacting with the Trackside Subsystem are compliant with the requirements of this TSI; (3) shall be the ones used in the EC Verification of the Trackside Control-command and Signalling Subsystem, to check that the implemented functions, interfaces and performance are able to ensure that the intended system operation in combination with the relevant modes and transitions between levels and modes of the Control-command and Signalling On-board Subsystems are respected. The European Railway Agency: (1) shall publish the engineering rules for the trackside parts of ETCS and GSM-R and the operational test scenarios. After publication of preliminary scenarios or of their subsequent modifications, all interested parties shall be allowed to comment on the consistency of the operational test scenarios with the conditions stated in the three intends above. The period for comments shall be defined with each publication and shall not exceed six months; this period shall not be a constraint on the continuation/finalisation of the EC Verification of the relevant Trackside subsystem(s); (2) shall, if the comments are negative, coordinate the efforts of the parties involved, in order to find an agreement, e.g. by changing the engineering rules for the trackside parts of ETCS and GSM-R and, consequently, the operational test scenarios, in case they are in contradiction with the requirements of this TSI; (3) shall publish and maintain the operational test scenarios that have successfully passed the steps described above and representing the situations which occur in different implementations; (4) shall use the received operational test scenarios to assess whether clarifications or improvements of the specifications referenced in this TSI are necessary; (5) shall, on the basis of the operational tests scenarios received, prepare and publish a standard format for future publications of operational test scenario. 6.2. Interoperability constituents 6.2.1. Assessment procedures for Control-Command and Signalling Interoperability Constituents Before placing on the market an interoperability constituent and/or groups of interoperability constituents the manufacturer or his authorised representative established within the European Union shall draw up an EC declaration of conformity in accordance with Article 13(1) and Annex IV to Directive 2008/57/EC. The assessment procedure shall be carried out using one of the modules specified in point 6.2.2 (Modules for Control-Command and Signalling Interoperability Constituents). An EC declaration of suitability for use is not required for Control-Command and Signalling interoperability constituents. Compliance with relevant basic parameters, as demonstrated by the EC Declaration of conformity, is sufficient for placing the interoperability constituents on the market (18). 6.2.2. Modules for Control-Command and Signalling Interoperability Constituents For assessing interoperability constituents within the Control-Command and Signalling Subsystems, the manufacturer or his authorised representative established within the European Union, may choose: (1) either the type-examination procedure (Module CB) for the design and development phase in combination with the production quality management system procedure (Module CD) for the production phase; or (2) the type-examination procedure (Module CB) for the design and development phase in combination with the product verification procedure (Module CF); or (3) the full quality management system with design examination procedure (Module CH1). In addition, for checking the SIM card Interoperability Constituent, the manufacturer or his representative may choose module CA. The modules are described in detail in the Commission Decision 2010/713/EU (19). The following clarifications apply to the use of some of the modules: (1) with reference to Chapter 2 of the Module CB, EC-type examination shall be carried out through a combination of production type and design type; (2) with reference to Chapter 3 of the Module CF (product verification) statistical verification is not allowed, i.e. all interoperability constituents shall be individually examined. 6.2.3. Assessment requirements Independently of the selected module: (1) the requirements stated in point 6.2.4.1 of this TSI shall be respected for the On-board ETCS interoperability constituent, (2) the activities shown in Table 6.1 shall be carried out when assessing the conformity of an interoperability constituent or a group of interoperability constituents as defined in Chapter 5 of this TSI. All verifications shall be carried out by reference to the applicable table in Chapter 5 and the basic parameters indicated there. Table 6.1 Aspect What to assess Supporting evidence Functions, interfaces and performances Check that all mandatory functions, interfaces and performances as described in the basic parameters referenced in the relevant table of Chapter 5 are implemented and that they comply with the requirements of this TSI Design documentation and running of test cases and test sequences, as described in the basic parameters referenced in the relevant table of Chapter 5 Check which optional functions and interfaces as described in the basic parameters referenced in the relevant table of Chapter 5 are implemented and that they comply with the requirements of this TSI Design documentation and running of test cases and test sequences, as described in the basic parameters referenced in the relevant table of Chapter 5 Check which additional functions and interfaces (not specified in this TSI) are implemented and that they do not lead to conflicts with implemented functions specified in this TSI Impact analysis Construction of equipment Check compliance with mandatory conditions, where specified in the basic parameters referenced in the relevant table of Chapter 5 Documentation on material used and, where necessary, tests to ensure that the requirements of the basic parameters referenced in the relevant table of Chapter 5 are satisfied In addition, check that the interoperability constituent functions correctly in the environmental conditions for which it is designed Tests according to the applicants specifications Reliability, Availability, Maintainability, Safety (RAMS) Check compliance with the safety requirements described in the basic parameters referenced in the relevant table of Chapter 5, i.e. 1. respect for quantitative Tolerable Hazard Rates (THRs) caused by random failures; 2. the development process is able to detect and eliminate systematic failures 1. Calculations for the THRs caused by random failures, based on supportable sources of reliability data. 2.1. The manufacturers quality and safety management throughout design, manufacturing and testing conforms to a recognised standard (see note) 2.2. The software development life-cycle, the hardware development life-cycle and the integration of hardware and software have each been undertaken in accordance with a recognised standard (see note) 2.3. The safety verification and validation process has been undertaken in accordance with a recognised standard (see Note) and respects the safety requirements described in the basic parameters referenced in the relevant table of Chapter 5 2.4. The functional and technical safety requirements (correct operation under fault-free conditions, effects of faults and of external influences) are verified in accordance with a recognised standard (see Note) Note: The standard shall satisfy at least the following requirements: 1. be widely acknowledged in the railway domain. If this is not the case, the standard will have to be justified and be acceptable to the notified body; 2. be relevant for the control of the considered hazards in the system under assessment; 3. be publicly available for all actors who want to use it. See Annex A, Table A3. Check that the quantitative reliability target (related to random failures) indicated by the applicant is met Calculations Elimination of systematic failures Tests of equipment (full Interoperability Constituent or separately for subassemblies) in operational conditions, with repair when defects are detected. Indicate in the documentation accompanying the certificate which kind of verifications have been performed, which standards have been applied and criteria adopted to consider these tests completed (according to decisions of the applicant). Check compliance with maintenance requirements  point 4.5.1 Document check 6.2.4. Special issues 6.2.4.1. Mandatory tests for the on-board ETCS Particular attention shall be given to assessing the conformity of the on-board ETCS interoperability constituent, since it is complex and plays a key role in achieving interoperability. Regardless of whether module CB or CH1 is chosen, the Notified Body shall check that (1) a representative specimen of the interoperability constituent has been submitted to a full set of test sequences including all test cases necessary to check the functions referenced in point 4.2.2 (on-board ETCS functionality). The applicant is responsible to define the test cases and their organisation in sequences, if this is not included in specifications referenced in this TSI; (2) these tests were carried out in a laboratory accredited in accordance with Regulation (EC) No 765/2008 of the European Parliament and of the Council (20) to carry out tests with the use of the test architecture and the procedures specified in Annex A 4.2.2c. The laboratory shall provide a full report clearly indicating the results of the tests cases and sequences used. The Notified Body is responsible to assess the suitability of test cases and sequences to check compliance with all relevant requirements and to evaluate the results of tests in view of the certification of the Interoperability Constituent. 6.2.4.2. The Specific Transmission Module (STM) Each Member State shall be responsible for verifying that STMs conform to its national requirements. Verification of the STM interface to the on-board ETCS requires a conformity assessment carried out by a Notified Body. 6.2.5. Additional tests To increase confidence that the On-board ETCS Interoperability Constituent will operate correctly when installed in On-board Control-command and Signalling Subsystems running on different Trackside Control-command and Signalling applications, it is recommended that it is tested using relevant scenarios from the ones published by the Agency; see point 6.1.2 (Principles for testing ETCS and GSM-R). The tests can be performed using real equipment or a simulated Trackside Control-command and Signalling Subsystem. These tests are not mandatory for the certification of the On-board ETCS Interoperability Constituent. The applicant for certification of the Interoperability Constituent may decide to perform them and have them assessed by a Notified Body; the corresponding documentation shall provide information about the operational test scenarios against which the Interoperability Constituent has been checked and whether tests have been carried out with simulators or using real equipment, including type and version of such equipment. Performing these tests at the level of Interoperability Constituent may also reduce the amount of checks at the level of Control-command and Signalling Subsystem (see Table 6.2, last row, and point 6.5). Note: while it is not mandatory to perform tests using different operational scenarios, it must be noted that these tests may assist the verification of the Interoperability Constituent to eliminate as much as possible systematic failures, which is mandatory to obtain an EC certificate of conformity. 6.2.6. Content of the EC Declaration of conformity The EC Declaration of conformity specified in Annex IV of Directive 2008/57/EC shall include the following details concerning the interoperability constituent: (1) which optional and additional functions are implemented; (2) the applicable environmental conditions. 6.3. Control-Command and Signalling Subsystems 6.3.1. Assessment procedures for Control-Command and Signalling Subsystems This Chapter deals with the EC declaration of verification for the Control-Command and Signalling On-board Subsystem and the EC declaration of verification for the Control-Command and Signalling Trackside Subsystem. At the request of the applicant the Notified Body shall carry out an EC verification of a Control-Command and Signalling On-board or Trackside Subsystem in accordance with Annex VI to Directive 2008/57/EC. The applicant shall draw up the EC declaration of verification for the Control-Command and Signalling On-board or Trackside Subsystem in accordance with Article 18(1) and Annex V of Directive 2008/57/EC. The content of the EC declaration of verification shall conform to Annex V to Directive 2008/57/EC. The assessment procedure shall be carried out using one of the modules as specified in point 6.3.2 (Modules for Control-Command and Signalling Subsystems). The EC declarations of verification for a Control-Command and Signalling On-board Subsystem and of a Control-Command and Signalling Trackside Subsystem, together with the certificates of conformity, shall be deemed sufficient to ensure that the subsystems are compatible under the conditions specified in this TSI. 6.3.2. Modules for Control-Command and Signalling Subsystems All modules indicated below are specified in the Commission Decision 2010/713/EU. 6.3.2.1. On-board Subsystem For verifying the Control-Command and Signalling On-board Subsystem, the applicant may choose either: (1) the type-examination procedure (Module SB) for the design and development phase in combination with the production quality management system procedure (Module SD) for the production phase; or (2) the type-examination procedure (Module SB) for the design and development phase in combination with the product verification procedure (Module SF); or (3) the full quality management system with design examination procedure (Module SH1). 6.3.2.2. Trackside Subsystem For verifying the Control-Command and Signalling Trackside Subsystem, the applicant may choose either: (1) the unit verification procedure (Module SG); or (2) the type-examination procedure (Module SB) for the design and development phase in combination with the production quality management system procedure (Module SD) for the production phase; or (3) the type-examination procedure (Module SB) for the design and development phase in combination with the product verification procedure (Module SF); or (4) the full quality management system with design examination procedure (Module SH1). 6.3.2.3. Conditions for using modules for On-board and Trackside Subsystems With reference to point 4.2 of Module SB (type-examination), design review is requested. With reference to point 4.2 of Module SH1 (full quality management system with design examination), a type test is required. 6.3.3. Assessment requirements for an On-board Subsystem Table 6.2 shows the checks that must be carried out when verifying a Control-Command and Signalling On-board Subsystem and the basic parameters that must be respected. Independently of the module chosen: (1) verification shall demonstrate that the Control-Command and Signalling On-board Subsystem complies with basic parameters when it is integrated into the vehicle; (2) the functionality and performances of interoperability constituents already covered by their EC Declaration of conformity do not require additional verifications, Table 6.2 Aspect What to assess Supporting evidence Use of interoperability constituents Check whether the interoperability constituents to be integrated into the subsystem are all covered by an EC Declaration of conformity and a corresponding certificate. The Subsystem needs to be checked with a SIM card compliant with the requirements of this TSI. Changing the SIM card with another one compliant with the TSI is not a modification of the Subsystem. Existence and content of documents Check restrictions on the use of Interoperability Constituents against the characteristics of the subsystem and of the environment Analysis by document check For interoperability constituents that have been certified against older versions of the CCS TSI, check that the certificate still ensures compliance with the requirements of the TSI currently in force. Impact analysis by document checks Integration of interoperability constituents in the subsystem Check the correct installation and functioning of the internal interfaces of the subsystem  Basic parameters 4.2.6 Checks according to specifications Check that additional functions (not specified in this TSI) do not impact the mandatory ones Impact analysis Check that the values of ETCS IDs are within the allowed range and, if required by this TSI, have unique values  Basic parameter 4.2.9 Check of design specifications Integration with rolling stock Check the correct installation of equipment  Basic Parameters 4.2.2, 4.2.4, 4.2.14 and conditions for installation of equipment, as specified by the manufacturer Results of checks (according to specifications referenced in the Basic Parameters and the manufacturers installation rules) Check that the Control-Command and Signalling On-board Subsystem is compatible with the rolling stock environment  Basic parameter 4.2.16 Document check (certificates of interoperability constituents and possible integration methods checked against characteristics of rolling stock) Check that parameters (e.g. braking parameters) are correctly configured and that they are within the allowed range Document check (values of parameters checked against characteristics of rolling stock) Integration with Class B Check that the external STM is connected to on-board ETCS with TSI-compliant interfaces Nothing to test: there is a standard interface already tested at interoperability constituent level. Its functioning has already been tested when checking the integration of interoperability constituents in the subsystem Check that Class B functions implemented in the on-board ETCS  Basic parameter 4.2.6.1  create no additional requirements for the Control-Command and Signalling Trackside Subsystem due to transitions Nothing to test: everything has already been tested at interoperability constituent level Check that separate Class B equipment which is not connected to the on-board ETCS  Basic Parameter 4.2.6.1  creates no additional requirements for Control-Command and Signalling Trackside Subsystem due to transitions Nothing to test: no interface (21) Check that separate Class B equipment connected on-board ETCS using (partly) non-TSI-compliant interfaces  basic parameter 4.2.6.1  creates no additional requirements for the Control-Command and Signalling Trackside Subsystem due to transitions. Also check that ETCS functions are not affected Impact analysis Integration with Control-Command and Signalling Trackside Subsystems Check that Eurobalise telegrams can be read (scope of this test is limited to checking that the antenna has been appropriately installed. The tests already carried out at Interoperability Constituent level should not be repeated)  Basic Parameter 4.2.5 Test using a certified Eurobalise: the ability to read correctly the telegram is the supporting evidence. Check that Euroloop telegrams (if applicable) can be read  Basic Parameter 4.2.5 Test using a certified Euroloop: the ability to read correctly the telegram is the supporting evidence. Check that the equipment can handle a GSM-R call for voice and data (if applicable)  Basic Parameter 4.2.5 Test with a certified GSM-R network. The ability to set up, maintain and disconnect a connection is the supporting evidence. Reliability, Availability, Maintainability, Safety (RAMS) Check that the equipment complies with safety requirements  Basic Parameter 4.2.1 Application of procedures specified in the Common Safety Method Check that the quantitative reliability target is met  Basic Parameter 4.2.1 Calculations Check the compliance with requirements about maintenance  point 4.5.2 Documents check Integration with Control-Command and Signalling Trackside Subsystems and other subsystems: tests under operational conditions Test the behaviour of the subsystem under as many different operational conditions as reasonably possible (e.g. line gradient, train speed, vibrations, traction power, weather conditions, design of Control-Command and Signalling trackside functionality). The test must be able to verify: 1. that odometry functions are correctly performed  basic parameter 4.2.2; 2. that the on-board Control-Command and Signalling Subsystem is compatible with the rolling stock environment  basic parameter 4.2.16. These tests must also be such as to increase confidence that there will be no systematic failures. The scope of these tests excludes tests already carried out at earlier stages: tests performed on the interoperability constituents and tests performed on the subsystem in a simulated environment shall be taken into account. Tests under operational conditions are not necessary for on-board GSM-R voice equipment. Reports of test runs. Indicate in the certificate which conditions have been tested and which standards have been applied. Information in the certificate and accompanying documentation shall be sufficient to identify possible checks to be performed before using the On-board Subsystem on a specific route. If additional tests under operational conditions are made for a Subsystem having already a Certificate of Verification, corresponding information can be added, at the request of the applicant, as an extension of the documentation accompanying the certificate. 6.3.4. Assessment requirements for a Trackside Subsystem The purpose of assessments carried out within the scope of this TSI is to verify that the equipment complies with the requirements stated in Chapter 4. However, for the design of the ETCS part of the Control-Command and Signalling Trackside Subsystem, application-specific information is needed. This shall include: (1) line characteristics such as gradients, distances, positions of route elements and Eurobalises/Euroloops, locations to be protected, etc.; (2) the signalling data and rules to be handled by the ETCS system. This TSI does not cover checks to assess whether the application-specific information is correct: Regardless of the module chosen: (1) Table 6.3 shows the checks that shall be carried out to verify a Control-Command and Signalling Trackside Subsystem and the basic parameters that shall be respected; (2) functionality and performance that have already been checked at the level of the interoperability constituents do not require additional verification. Table 6.3 Aspect What to assess Supporting evidence Use of interoperability constituents Check that all interoperability constituents to be integrated into the subsystem are covered by an EC declaration of conformity and the corresponding certificate. Existence and content of documents Check restrictions on the use of interoperability constituents against the characteristics of the subsystem and of the environment Impact analysis by documents check For interoperability constituents that have been certified against older versions of the Control-Command and Signalling TSI, check that the certificate still ensures compliance with the requirements of the TSI currently in force Impact analysis by comparison of specifications referenced in the TSI and certificates of the interoperability constituents Use of train detection systems Check that the selected types comply with Control-Command and Signalling TSI requirements  Basic parameters 4.2.10, 4.2.11 Document check Integration of interoperability constituents in the subsystem Check that the internal interfaces of the subsystem have been installed properly and function properly  Basic parameters 4.2.5, 4.2.7 Checks according to specifications Check that additional functions (not specified in this TSI) do not impact the mandatory ones Impact analysis Check that the values of ETCS IDs are within the allowed range and, if required by this TSI, have unique values  Basic Parameter 4.2.9 Check of design specifications Integration with infrastructure Check that the equipment has been properly installed  Basic parameters 4.2.3, 4.2.4 and conditions for installation specified by the manufacturer Results of checks (according to specifications referenced in the basic parameters and manufacturers installation rules) Check that the Control-Command and Signalling Trackside subsystem equipment is compatible with the trackside environment  Basic parameter 4.2.16 Document check (certificates of interoperability constituents and possible methods of integration checked against trackside characteristics) Integration with trackside signalling Check that all functions required by the application are implemented in accordance with specifications referenced in this TSI  Basic parameter 4.2.3 Document check (applicants design specification and certificates of interoperability constituents) Check the correct configuration of parameters (Eurobalise telegrams, RBC messages, marker boards positions, etc.) Document check (values of parameters checked against characteristics of trackside and of signalling) Check that the interfaces are correctly installed and function properly. Design verification and tests according to information supplied by the applicant Check that the Control-Command and Signalling Trackside subsystem operates correctly according to information at the interfaces with trackside signalling (e.g. appropriate generation of Eurobalise telegrams by a LEU or of message by RBC) Design verification and tests according to the information supplied by the applicant Integration with Control-Command and Signalling On-board Subsystems and with rolling stock Check the GSM-R coverage  Basic Parameter 4.2.4 On site measurements the compliance of the train detection systems with the requirements of this TSI  Basic Parameter 4.2.10 On site measurements Check that the train detection systems comply with the requirements of this TSI  Basic parameters 4.2.10 and 4.2.11 Check evidence from existing installations (for systems already in use); perform tests according to standards for new types Check that all functions required by the application are implemented in accordance with specifications referenced in this TSI  basic parameters 4.2.3, 4.2.4 and 4.2.5 Reports of the operational test scenarios specified in point 6.1.2 with different certified Control-Command and Signalling On-board Subsystems. The report shall indicate which operational scenarios have been tested, which on-board equipment has been used and whether tests have been performed in laboratories, test lines or real implementation. Reliability, Availability, Maintainability, Safety (RAMS) Check compliance with safety requirements  Basic Parameter 4.2.1 Application of procedures specified in the Common Safety Method Check that quantitative reliability targets are respected  Basic Parameter 4.2.1 Calculations Check the compliance with requirements about maintenance  point 4.5.2 Document check Integration with Control-Command and Signalling On-board Subsystems and rolling stock: tests under operational conditions Test the behaviour of the subsystem under such different operational conditions as reasonably feasible (e.g. train speed, number of trains on the line, weather conditions). The test must be able to verify: 1. the performance of train detection systems  Basic parameters 4.2.10, 4.2.11; 2. that the Control-Command and Signalling Trackside subsystem is compatible with trackside environment  Basic parameter 4.2.16. These tests will also increase confidence in the absence of systematic failures. The scope of these tests excludes tests already done in previous steps: tests performed at the level of interoperability constituents and tests performed on the subsystem in a simulated environment shall be taken into account. Reports of test runs. Indicate in the certificate which conditions have been tested and which standards have been applied. Information in the certificate and accompanying documentation shall be sufficient to identify possible checks to be performed before using the On-board Subsystem on a specific route. If additional tests under operational conditions are made for a Subsystem having already an EC Certificate of Verification, corresponding information can be added, at the request of the applicant, as an extension of the documentation accompanying the certificate. 6.4. Provisions in case of the partial fulfilment of TSI requirements 6.4.1. Assessment of parts of control-command and signalling subsystems Pursuant to Article 18(5) of Directive 2008/57/EC, the notified body may issue certificates of verification for certain parts of a subsystem, if allowed to do so under the relevant TSI. As pointed out in point 2.2 (Scope) of this TSI, the trackside and on-board control-command and signalling subsystems contain parts, as specified in point 4.1 (Introduction). A certificate of verification may be issued for each part specified in this TSI; the notified body only checks if that particular part fulfils the TSI requirements. Regardless of which module is chosen, the notified body shall check that: (1) the TSI requirements for the part in question have been fulfilled; and (2) the TSI requirements already assessed for other parts of the same subsystem are still fulfilled. 6.4.2. Assessment in case of application of National Rules If some essential requirements are fulfilled by national rules, the EC certificate of conformity for an interoperability constituent and the certificate of verification for a subsystem shall make precise reference to the parts of this TSI whose conformity has been assessed and the parts whose conformity has not been assessed. 6.4.3. Partial fulfilment of the requirements due to limited application of the TSI 6.4.3.1. Interoperability constituents If an interoperability constituent does not implement all functions, performance and interfaces specified in this TSI, an EC certificate of conformity may only be issued if the unimplemented functions, interfaces or performance are not required to integrate the interoperability constituent into a subsystem for the use indicated by the applicant, for example (22), (1) the on-board ETCS interface to STM if the interoperability constituent is intended for installation on vehicles in which no external STM is needed; (2) the RBC interface to other RBCs, if the RBC is intended for use in an application for which no neighbouring RBCs are planned. The EC certificate of conformity (or accompanying documents) for the interoperability constituent shall fulfil all the following requirements: (1) it indicates which functions, interfaces or performance are not implemented; (2) it provides enough information to make it possible to identify the conditions under which the interoperability constituent can be used; (3) it provides enough information to make it possible to identify the conditions of and restriction on the use that will apply to the interoperability of a subsystem incorporating it. 6.4.3.2. Subsystems If a control-command and signalling subsystem does not implement all functions, performance and interfaces of this TSI (e.g. because they are not implemented by an interoperability constituent integrated into it), the certificate of verification shall indicate which requirements have been assessed and the corresponding conditions and restrictions on the use of the subsystem and its compatibility with other subsystems. 6.4.3.3. Content of certificates In any event, notified bodies shall coordinate with the Agency the way in which conditions and limits of use of interoperability constituents and subsystems are managed in the relevant certificates and technical files in the working group set up under Article 21a(5) of Regulation (EC) No 881/2004 of the European Parliament and of the Council (23). 6.4.4. Intermediate Statement of Verification If conformity is assessed for parts of subsystems specified by the applicant and different from the parts allowed by point 4.1 (Introduction) of this TSI, or if only certain stages of the verification procedure have been performed, only an intermediate statement of verification may be issued. 6.5. Compatibility tests and management of errors The basic parameters specified in chapter 4 and assessed according to points 6.1, 6.2, 6.3 and 6.4 of this TSI and, where necessary, specific cases and notified national rules for open points, are sufficient to determine the technical compatibility and safe integration between an On- board and a Trackside Control-command and Signalling subsystem. To support the operators to take appropriate decisions on the use of an On-board (respectively, Trackside) Control-Command and Signalling subsystem, the applicant for EC Verification, at the request of the relevant operator, shall perform compatibility tests (on-site or in laboratories providing a simulated environment) where the subsystem interacts with Trackside (respectively, On-board) subsystems that are relevant for its intended use. In case compatibility tests are carried out, the applicant shall provide evidence and test results to the relevant Safety Authority. It should be noted that some of these tests can already be performed at the level of Interoperability Constituents (see point 6.2.4.1). For ETCS and GSM-R, the operational test scenarios of the relevant trackside subsystem (see point 6.1.2) are the basis of these verifications. Compatibility tests are not in the scope of a certificate of verification. If they are performed and assessed by a Notified Body, upon request of the applicant, according to a selected module, the corresponding documentation shall identify the Control-command and Signalling Subsystems with which compatibility has been checked, with indication of types and versions of equipment and of operational test scenarios applied. Where the outcome of any additional tests demonstrate that modifications are required to documentation submitted to the relevant Safety Authority as evidence for the authorisation of the subsystem, then the project entity performing the additional tests shall ensure that the relevant Safety Authority is notified of the changes. Where deviations from intended functions and/or performance are detected during the abovementioned tests or during the operational life of a subsystem, the applicants and/or operators shall inform the Safety Authorities that issued the authorisations for the concerned subsystems, to initiate the procedures set out in Article 19 of Directive 2008/57/EC, as a result of the application of Article 19(3) of that Directive: (1) if the deviation is due to incorrect application of this TSI or to errors in design or installation of equipment, the applicant for the relevant certificates shall take the necessary corrective actions and the certificates affected (for interoperability constituents and/or subsystems) shall be updated; (2) if the deviation is due to errors in this TSI or in specifications referenced therein, the procedure set out in Article 7 of the Directive 2008/57/EC shall be initiated. To support ERA to improve the ETCS specifications and the process for EC certification and verification, and to facilitate the European deployment of ETCS, the documentation of compatibility tests described above and the reports of the tests performed by suppliers of the ETCS on-board and trackside as part of their product validation processes shall be made transparent for the system authority ERA. ERA shall organise an efficient processing of the information received in order to facilitate the Change Control Management process for improvement/further development of the specifications, including the test specifications. 7. IMPLEMENTING THE TSI CONTROL-COMMAND AND SIGNALLING 7.1. Introduction This Chapter outlines the strategy and the associated technical measures for implementing the TSI, and in particular the conditions for migrating to Class A systems. Account must be taken of the fact that the implementation of a TSI occasionally has to be coordinated with the implementation of other TSIs. 7.2. Generally applicable rules 7.2.1. Upgrading or renewing the Control-Command Subsystems or parts of them Upgrading or renewing the Control-Command and Signalling Subsystems may concern any or all of the parts constituting them, as specified in point 2.2. The different parts of the Control-Command and Signalling Subsystems may therefore be upgraded or renewed separately, if interoperability is not jeopardised. See Chapter 4.1 (Introduction) for the definition of the basic parameters for each part. 7.2.2. Legacy systems Member States shall ensure that the functionality of the legacy systems and their interfaces remains unchanged, except where modifications are needed to mitigate safety-related flaws in these systems. 7.2.3. Availability of Specific Transmission Modules If lines that fall within the scope of this TSI are not equipped with the Class A train protection system, the Member State shall make every effort to ensure the availability of an external Specific Transmission Module (STM) for its legacy Class B train protection system or systems. In this context, due regard is to be given to ensuring an open market for STMs under fair commercial conditions. If, for technical or commercial reasons (24) the availability of an STM cannot be ensured, the Member State concerned shall inform the Committee referred to in Article 29(1) of Directive 2008/57/EC of the underlying reasons for the problem and of the mitigation measures that it intends to put into place in order to allow operators  and in particular foreign operators  access to its infrastructure. 7.2.4. Additional Class B equipment on a line equipped with Class A On a line equipped with ETCS and/or GSM-R, additional Class B equipment may be installed in order to allow the operation of rolling stock not compatible with Class A during the migration phase. Trackside shall support transitions between Class A and Class B without imposing on the Control-Command and Signalling On-board Subsystem requirements additional to those specified in this TSI. 7.2.5. Rolling stock with Class A and Class B equipment Rolling stock may be equipped with both Class A and Class B systems to enable operation on several lines. The Member State concerned may restrict the use of an on-board Class B system on lines where the corresponding system is not installed trackside. When running on a line which is equipped with both Class A and Class B systems, a train that is also equipped with both Class A and Class B systems may use the Class B systems as a fallback arrangement. Being equipped with a Class B system in addition to Class A shall not be a requirement for the compatibility of a vehicle with lines where Class B is installed in parallel with Class A. The Class B train protection systems may be implemented: (1) using an STM operating via the standard interface (external STM); or (2) integrated within the ETCS equipment or connected via a non- standard interface; or (3) independently from the ETCS equipment, for example via a system that enables switching between equipment. The railway undertaking must then ensure that the transitions between Class A and Class B train protection are carried out in conformity with the requirements of this TSI and with the national rules for the Class B system. 7.2.6. Conditions for mandatory and optional functions The applicant for EC Verification of a Control-command and Signalling Trackside subsystem shall check whether Control-command and Signalling Trackside functions, which are defined optional in this TSI, are required by other TSIs or national rules or by the application of risk evaluation and assessment to ensure safe integration of subsystems. The trackside implementation of national or optional functions must not prevent the use of that infrastructure by a train that complies only with the mandatory requirements of the On-board Class A system except as required for the following on-board optional functions: (1) An ETCS Level 3 Trackside application requires train integrity supervision on-board; (2) An ETCS Level 1 Trackside application with infill requires corresponding in-fill functionality on-board if the release speed is set to zero for safety reasons (e.g. protection of danger points). (3) When ETCS needs data transmission by radio, the data radio communication part as specified in this TSI is required. An on-board subsystem, which incorporates a KER STM, may make it necessary to implement the K-interface. 7.3. GSM-R specific implementation rules 7.3.1. Trackside installations The fitting of GSM-R is mandatory when: (1) installing for the first time the radio communication part of a Control-Command and Signalling Trackside Subsystem; (2) upgrading the radio communication part of a Control-Command and Signalling Trackside Subsystem already in service in such a way that it changes the functions or the performance of the subsystem. This does not include the modifications deemed necessary to mitigate safety-related defects in the legacy installation; (3) Implementation of ETCS level 2, level 3 or level 1 with radio in-fill needs data radio communication. 7.3.2. On-board installations The fitting of GSM-R in rolling stock intended for use on a line including at least one point equipped with GSM-R (even if superimposed to a legacy radio communication system), is mandatory when: (1) installing for the first time the voice radio communication part of a Control-Command and Signalling On-board Subsystem; (2) upgrading the voice radio communication part of a Control-Command and Signalling On-board Subsystem already in service in such a way that it changes the functions or the performance of the subsystem. This does not apply to modifications deemed necessary to mitigate safety-related defects in the legacy installation; (3) Implementation of ETCS level 2, level 3 or level 1 with radio in-fill need data radio communication. 7.4. ETCS specific implementation rules 7.4.1. Trackside installations As set out in Article 11, points 7.3.1, 7.3.2, 7.3.4 and 7.3.5 of the Annex of Decision 2012/88/EU shall apply until the date of application of the implementing acts referred to in Article 47 of Regulation (EU) No 1315/2013. 7.4.2. On-board installations 7.4.2.1. New vehicles (1) New vehicles authorised to be placed in service for the first time shall be equipped with ETCS in accordance with Annex A of this TSI. (2) The requirement to be equipped with ETCS does not apply to: (1) new mobile railway infrastructure construction and maintenance equipment; (2) new shunting locomotives; (3) other new vehicles not intended for operating on high-speed lines: (a) if they are intended exclusively for national service operated outside the corridors defined in point 7.3.4 of Annex III of Decision 2012/88/EU and outside the lines ensuring the connections to the main European ports, marshalling yards, freight terminals and freight transport areas defined in point 7.3.5 of the Annex of Decision 2012/88/EU; or (b) if they are intended for off-TEN cross-border service, i.e. service until the first station in the neighbouring country or to the first station where there are connections further in the neighbouring country. (3) From 1 January 2019, the set of specifications # 1 listed in Table 2.1 of Annex A of this TSI is not applicable any more for new vehicles to be placed in service for the first time. 7.4.2.2. Upgrading and renewal of existing vehicles It is mandatory to fit ETCS on-board existing vehicles if installing any new train protection part of a control-command and signalling on-board subsystem on existing high-speed vehicles. 7.4.3. National requirements (1) Member States may introduce additional requirements at national level, in particular with a view to: (1) allowing only ETCS-equipped vehicles to access ETCS-equipped lines, so that existing national systems can be decommissioned; (2) requesting that new and upgraded or renewed mobile railway infrastructure construction and maintenance equipment, shunting locomotives and/or other vehicles, even if intended exclusively for national service, be equipped with ETCS. (2) Member States may decide to exclude from the obligation set out in the first paragraph of point 7.4.2.1 all new vehicles intended exclusively for national service except when the area of use of those vehicles includes more than 150 km of a section currently equipped or to be equipped with ETCS within 5 years after the authorisation for placing in service of those vehicles. Member States shall publish their decision for implementing this provision, notify such decision to the Commission and include it in the National Implementation Plan referred to in point 7.4.4. 7.4.4. National Implementation Plans Member States shall develop a national plan for the implementation of this TSI, considering the coherence of the entire rail system of the European Union taking into account the economic viability of the rail system. This plan shall include all new, renewed and upgraded lines, in particular a detailed timeline for equipping those lines with ETCS and decommissioning of Class B systems. Trackside implementation rules are set out in point 7.4.1 of this Regulation. The national implementation plan does not include additional trackside implementation rules. The national implementation plan shall include: (1) General and context description, including facts and figures on existing train protection systems, such as capacity, safety, reliability performance, remaining economic lifetime of the installed equipment and cost benefit analysis of ETCS implementation. (2) Definition of the technical migration strategy (overlay on-board or overlay at trackside) and the financial migration strategy (both at infrastructure and rolling-stock side). (3) A description of the measures taken to ensure open market conditions for its legacy Class B train protection systems as set out in paragraph 7.2.3. (4) Planning which includes: (i) the dates of ETCS deployment on the different lines of the network (when services are allowed to operate with ETCS); (ii) the indicative dates of decommissioning of Class B systems on the different lines of the network (when services cannot operate anymore with legacy systems). If decommissioning of Class B systems is not foreseen within a period of 15 years, these indicative dates are not required; (iii) the dates when existing cross-border vehicles shall fully benefit from operation with ETCS only equipped on-board on the high-speed network, corridors or other parts of the network. For high-speed services, this date depends on ETCS deployment on the high-speed network and on other parts of the network (e.g. stations being used by these high-speed services); For freight services, this date depends on the ETCS deployment on the corridors and on other parts of the network (e.g. last miles). The national implementation plans shall run over a period of at least 15 years and shall be updated regularly, at least every five years. Member States shall notify their national implementation plans to the Commission no later than 5 July 2017. The national implementation plans shall be used to update the data into the geographical and technical information system for the trans-European transport network (TENtec) referred to in Article 49 of Regulation (EU) No 1315/2013. The Commission shall publish the national implementation plans on its website and inform Member States about them through the Committee referred to in Article 29(1) of Directive 2008/57/EC. The Commission shall draw up a comparative overview of the national implementation plans. On the basis of this overview, the need for additional coordination measures shall be identified. 7.5. Train detection systems specific implementation rules In the context of this TSI, train detection system means the equipment installed trackside, which detects the presence or absence of vehicles either on an entire line of route or on a local point of it. Trackside systems (e.g. interlocking or level crossing control systems) which use information from detection equipment are not considered parts of the train detection system. This TSI specifies the requirements for the interface with rolling stock only to the extent necessary to ensure compatibility between TSI-compliant rolling stock and the Control-command and Signalling Trackside. Implementing a train detection system that is compliant with the requirements of the Control-Command and Signalling Subsystems TSI can be done independently of the installation of ETCS or GSM-R, but can be dependent on the Class B train protection systems or on special requirements, e.g. for level crossing equipment. The requirements of this TSI relating to train detection systems shall be respected when: (1) upgrading the train detection system; (2) renewing the train detection system, provided that respecting the requirements of this TSI does not imply unwanted modifications or upgrades of other trackside or on-board systems; (3) renewing the train detection system, where this is required by the upgrade or renewal of trackside systems that use information from the train detection system; (4) removing Class B train protection systems where the train detection and train protection systems are integrated. In the migration phase care shall be taken to ensure that installing a TSI-compliant train detection system has a minimal negative impact on the existing non-TSI-compliant rolling stock. To achieve this, it is recommended that the Infrastructure Manager selects a TSI-compliant train detection system that, at the same time, is compatible with the non-TSI-compliant rolling stock already operating on that infrastructure. 7.6. Specific cases 7.6.1. Introduction The following special provisions are permitted in the specific cases below. These specific cases belong to two categories: the provisions apply either permanently (case P) or temporarily (case T). In this TSI, temporary case T3 is defined as temporary cases which will still exist after 2020. The specific cases set out in points below should be read in conjunction with the relevant points of Chapter 4 and/or specifications referenced there. The specific cases replace the corresponding requirements set out in Chapter 4. Where the requirements set out in the relevant point of Chapter 4 are not subject to a specific case, those requirements have not been duplicated in points below and continue to apply unmodified. 7.6.2. List of specific cases 7.6.2.1. Belgium Specific case Category Notes 4.2.10 Trackside Train Detection Systems Index 77, point 3.1.2.4: The distance between first and last axle L - (b1 + b2) (Fig.1) is at least 15 000 mm T3 Applicable on HS L1 This Specific Case is linked with the use of TVM 4.2.10 Trackside Train Detection Systems Index 77, point 3.1.8: The weight of an isolated vehicle or a trainset is at least 40 t. If the weight of an isolated vehicle or a trainset is inferior to 90 t, the vehicle should have a system ensuring the shunting which has an electrical basis superior or equal to 16 000 mm T3 Applicable on HS L1, L2,L3,L4 This Specific Case is linked with the use of TVM 7.6.2.2. UK Specific case Category Notes 4.2.10 Trackside Train Detection Systems Index 77, point 3.1.2.4: The distance between first and last axle L - (b1 + b2) (Fig.1) is at least 15 000 mm T3 Applicable on High Speed Line 1 This Specific Case is linked with the use of TVM 4.2.10 Trackside Train Detection Systems Index 77, point 3.1.3.1: The minimum wheel rim width (BR) for 1 600 mm track gauge network is 127 mm T3 Applicable in Northern Ireland 4.2.10 Trackside Train Detection Systems Index 77, point 3.1.3.3: The minimum flange thickness (Sd) for 1 600 mm track gauge network is 24 mm T3 Applicable in Northern Ireland 4.2.10  Trackside Train Detection Systems Index 77, point 3.1.4.1: In addition to the requirements in point 3.1.4.1, sanding for traction purposes on multiple units: (a) is not permitted ahead of the leading axle below 40 km/h; and (b) is only permitted where it can be demonstrated that at least a further six axles of the multiple unit are beyond the laying position T3 4.2.12 ETCS DMI (Driver-Machine Interface) Index 6: It is permissible to use an alphanumeric keyboard to enter the train running number if support for alphanumeric train running numbers is required by the technical rule notified for this purpose. T3 This specific case is needed when set of specifications 2 (see Table A2 in Annex A) is applied, while this is an open point for set of specifications 1. There is no impact on interoperability 4.2.12 ETCS DMI (Driver-Machine Interface) Index 6: It is permissible for the ETCS DMI to display dynamic train speed information in miles per hour (and indicate mph) when operating on parts of the GB mainline network. T3 This specific case is needed when set of specifications 2 (see Table A2 in Annex A) is applied, while this is an open point for set of specifications 1. There is no impact on interoperability 7.6.2.3. France Specific case Category Notes 4.2.10 Trackside Train Detection Systems Index 77, point 3.1.2.4: The distance between first and last axle L - (b1 + b2) (Fig.1) is at least 15 000 mm T3 This Specific Case is linked with the use of TVM 4.2.10 Trackside Train Detection Systems Index 77, point 3.1.9: The electrical resistance between the running surfaces of the opposite wheels of a wheelset does not exceed 0,05 Ohm, measured by a voltage between 1,8 VDC and 2,0 VDC (open circuit). In addition, the electrical reactance between the running surfaces of the opposite wheels of a wheelset does not exceed f/100 mOhm when f is between 500 Hz and 40 kHz, under a measuring current of at least 10 ARMS and open voltage of 2 VRMS. T3 This specific case may be revised when the open point related to the frequency management for track circuits is closed 4.2.10  Trackside Train Detection Systems Index 77, point 3.1.8: The weight of an isolated vehicle or a trainset is at least 40 t. If the weight of an isolated vehicle or a trainset is inferior to 90 t, the vehicle should have a system ensuring the shunting which has an electrical basis superior or equal to 16 000 mm. T3 This Specific Case is linked with the use of TVM 4.2.10  Trackside Train Detection Systems Index 77, point 3.1.3.2: Dimension D (figure 2) is not less than: 450 mm independently of the speed T3 7.6.2.4. Poland Specific case Category Notes 4.2.10 Trackside Train Detection Systems Index 77, point 3.1.9: The electrical resistance between the running surfaces of the opposite wheels of a wheelset does not exceed 0,05 Ohm, measured by a voltage between 1,8 VDC and 2,0 VDC (open circuit). In addition, the electrical reactance between the running surfaces of the opposite wheels of a wheelset does not exceed f/100 mOhm when f is between 500 Hz and 40 kHz, under a measuring current of at least 10 ARMS and open voltage of 2 VRMS. T3 This specific case may be revised when the open point related to the frequency management for track circuits is closed 7.6.2.5. Lithuania, Latvia and Estonia Specific case Category Notes 4.2.10 Trackside Train Detection Systems Index 77, point 3.1.3.3: The minimum flange thickness (Sd) for 1 520 mm track gauge network is 20 mm T3 This specific case is needed as long as Ã ME locomotives operate on 1 520 mm network 4.2.10 Trackside Train Detection Systems Index 77, point 3.1.3.4: The minimum flange height (Sh) for 1 520 mm track gauge network is 26,25 mm T3 This specific case is needed as long as Ã ME locomotives operate on 1 520 mm network 7.6.2.6. Sweden Specific case Category Notes 4.2.4 Mobile communication functions for railways  GSM-R Index 33, statement 4.2.3: It is permissible to put in service on-board Control-Command and Signalling Subsystems including 2 Watt GSM-R voice cab radios and ETCS data only radios. The subsystems shall be able to operate in networks with -82 dBm. P No impact on interoperability 7.6.2.7. Luxembourg Specific case Category Notes 4.2.10 Trackside Train Detection Systems Index 77, point 3.1.2.4: 1. The output of the sanding devices fitted to the vehicle shall not exceed 0,3 l per minute per rail. 2. The sanding in the stations identified in the infrastructure register is prohibited. 3. The Sanding in the area of switches is prohibited. 4. For emergency braking, no restrictions shall apply T3 7.6.2.8. Germany Specific case Category Notes 4.2.10 Trackside Train Detection Systems Index 77, point 3.1.7.1: The minimum axle load of vehicles to run on specific lines indicated in the register of infrastructure is 5 t. This specific case only applies to vehicles; it does not modify the technical requirements for train detection systems specified in Index 77 and the provisions of point 7.2.8 related to their implementation. T3 This specific case is needed as long as track circuits type WSSB are used. 4.2.10 Trackside Train Detection Systems Index 77, point 3.1.2.2: For speed not higher than 140 km/h, the distance ai (Fig 1) between two consecutive axles (concerning the first 5 axles of the consist or the whole set of axles if the total number of axles is lower than 5) is in no case less than 1 000 mm. This specific case only applies to vehicles; it does not modify the technical requirements for train detection systems specified in Index 77 and the provisions of point 7.2.8 related to their implementation. T3 This specific case is needed as long as EBUET 80 type of level crossing protection is used. (1) Degraded modes are modes of operation designed to deal with faults. They have been taken into account when designing the Control-Command and Signalling Subsystems (2) In some documents referenced in this TSI the term ERTMS (European Rail Traffic Management System) is used to indicate a system including both ETCS and GSM-R and ETCS is indicated as ERTMS/ETCS. (3) Commission Implementing Regulation (EU) No 402/2013 of 30 April 2013 on the common safety method for risk evaluation and assessment and repealing Regulation (EC) No 352/2009 (OJ L 121, 3.5.2013, p. 8) (4) Commission Regulation (EU) 2015/995 of 8 June 2015 amending Decision 2012/757/EU concerning the technical specification for interoperability relating to the operation and traffic management subsystem of the rail system in the European Union (OJ L 165, 30.6.2015, p. 1). (5) HS RS TSI is Commission Decision of 21 February 2008 concerning a technical specification for interoperability relating to the rolling stock sub-system of the trans-European high-speed rail system (2008/232/CE) (OJ L 84, 26.3.2008, p. 132). (6) CR RS TSI is Commission Decision of 26 April 2011 concerning a technical specification for interoperability relating to the rolling stock subsystem  Locomotives and passenger rolling stock of the trans-European conventional rail system (2011/291/EU) (OJ L 139, 26.5.2011, p. 1). (7) LOC & PAS TSI is Commission Regulation (EU) No 1302/2014 of 18 November 2014 concerning a technical specification for interoperability relating to the rolling stock  locomotives and passenger rolling stock subsystem of the rail system in the European Union (OJ L 356, 12.12.2014, p. 228). (8) Wagon TSI is Commission Regulation (EU) No 321/2013 of 13 March 2013 concerning the technical specification for interoperability relating to the subsystem rolling stock  freight wagons of the rail system in the European Union and repealing Decision 2006/861/EC (OJ L 104, 12.4.2013, p. 1). (9) HS INF TSI is 2008/217/EC: Commission Decision of 20 December 2007 concerning a technical specification for interoperability relating to the infrastructure sub-system of the trans-European high-speed rail system (OJ L 77, 19.3.2008, p. 1). (10) CR INF TSI is 2011/275/EU: Commission Decision of 26 April 2011 concerning a technical specification for interoperability relating to the infrastructure subsystem of the trans-European conventional rail system (OJ L 126, 14.5.2011, p. 53). (11) INF TSI is Commission Regulation (EU) No 1299/2014 of 18 November 2014 on the technical specifications for interoperability relating to the infrastructure subsystem of the rail system in the European Union (OJ L 356, 12.12.2014, p. 1). (12) HS ENE TSI is 2008/284/EC: Commission Decision of 6 March 2008 concerning a technical specification for interoperability relating to the energy sub-system of the trans-European high-speed rail system (OJ L 104, 14.4.2008, p. 1). (13) CR ENE TSI is 2011/274/EU: Commission Decision of 26 April 2011 concerning a technical specification for interoperability relating to the energy subsystem of the trans-European conventional rail system (OJ L 126, 14.5.2011, p. 1). (14) ENE TSI is Commission Regulation (EU) No 1301/2014 of 18 November 2014 on the technical specifications for interoperability relating to the energy subsystem of the rail system in the Union (OJ L 356, 12.12.2014, p. 179). (15) Commission Implementing Decision 2011/665/EU of 4 October 2011 on the European register of authorised types of railway vehicles (OJ L 264, 8.10.2011, p. 32). (16) Commission Implementing Decision 2011/633/EU of 15 September 2011 on the common specifications of the register of railway infrastructure (OJ L 256, 1.10.2011, p. 1). (17) Operator means the user of the system. (18) Checking that an Interoperability Constituent is used appropriately is part of the overall EC verification of Control-Command and Signalling On-board and Track-side Subsystems, as explained in 6.3.3 and 6.3.4. (19) Commission Decision 2010/713/EU of 9 November 2010 on modules for the procedures for assessment of conformity, suitability for use and EC verification to be used in the technical specifications for interoperability adopted under Directive 2008/57/EC of the European Parliament and of the Council (OJ L 319, 4.12.2010, p. 1). (20) Regulation (EC) No 765/2008 of the European Parliament and of the Council of 9 July 2008 setting out the requirements for accreditation and market surveillance relating to the marketing of products and repealing Regulation (EEC) No 339/93 (OJ L 218, 13.8.2008, p. 30). (21) In this case, the assessment of the management of transitions shall be according to national specifications. (22) The procedures described in this Chapter do not prejudice the possibility of grouping constituents together. (23) Regulation (EC) No 881/2004 of the European Parliament and of the Council of 29 April 2004 establishing a European Railway Agency (Agency Regulation) (OJ L 164, 21.6.2004, p. 1) (24) E.g. the feasibility of the external STM concept cannot be technically guaranteed or potential issues relating to the ownership of the intellectual property rights of the Class B systems prevent the timely development of an STM product. ANNEX A References For each reference made in the basic parameters (Chapter 4 of this TSI) the following table indicates the corresponding mandatory specifications, via the Index in Table A 2 (Table A 2.1, Table A 2.2, Table A 2.3). Table A 1 Reference in Chapter 4 Index number (see Table A 2) 4.1 4.1a 1, 4 4.1b 32 4.1c 3 4.2.1 4.2.1 a 27, 78 4.2.2 4.2.2.a 14 4.2.2.b 1, 4, 13, 15, 60 4.2.2.c 31, 37b, c, d 4.2.2.d 18, 20 4.2.2.e 6 4.2.2.f 7, 81, 82 4.2.3 4.2.3 a 14 4.2.3 b 1, 4, 13, 15, 60 4.2.3 c 31, 37 b, c, d 4.2.3 d 18, 21 4.2.4 4.2.4 a 64, 65 4.2.4 b 66 4.2.4 c 67 4.2.4 d 68 4.2.4 e 73, 74 4.2.4 f 32, 33 4.2.4 g 48 4.2.4 h 69, 70 4.2.4 j 71, 72 4.2.4 k 75, 76 4.2.5 4.2.5 a 64, 65 4.2.5 b 10, 39, 40 4.2.5c 19, 20 4.2.5 d 9, 43 4.2.5 e 16, 50 4.2.6 4.2.6 a 8, 25, 26, 36 c, 49, 52 4.2.6 b 29, 45 4.2.6 c 46 4.2.6 d 34 4.2.6 e 20 4.2.6 f 44 4.2.7 4.2.7 a 12 4.2.7 b 62, 63 4.2.7 c 34 4.2.7 d 9 4.2.7 e 16 4.2.8 4.2.8 a 11, 79, 83 4.2.9 4.2.9 a 23 4.2.10 4.2.10 a 77 (point 3.1) 4.2.11 4.2.11 a 77 (point 3.2) 4.2.12 4.2.12 a 6, 51 4.2.13 4.2.13 a 32, 33, 51, 80 4.2.14 4.2.14 a 5 4.2.15 4.2.15 a 38 Specifications One of the three tables in Table A 2 (Table A 2.1, Table A 2.2, Table A 2.3) of this Annex shall be applied. When a document listed in Table A 2 incorporates, by copying or by reference to, a clearly identified clause of another document, this clause, and only this, shall be considered a part of the document listed in Table A 2. For the purposes of this TSI, when a document listed in Table A 2 makes a mandatory or normative reference to a document not listed in Table A 2, the referenced document shall always be understood as an acceptable means of compliance with basic parameters (that can be used for certification of Interoperability Constituents and Subsystems and not requiring future revisions of the TSI) and not as a mandatory specification. Note: specifications indicated as Reserved in Table A 2 are also listed as open points in Annex G when there is a need for notification of national rules to close the corresponding open points. Reserved documents not listed as open points are intended as improvements to the system. Table A 2.1 List of mandatory specifications Index No Set of specifications # 1 (ETCS Baseline 2 and GSM-R Baseline 1) Reference Name of Specification Version Notes 1 ERA/ERTMS/003204 ERTMS/ETCS Functional requirement specification 5.0 2 Intentionally deleted 3 SUBSET-023 Glossary of Terms and Abbreviations 2.0.0 4 SUBSET-026 System Requirements Specification 2.3.0 5 SUBSET-027 FFFIS Juridical recorder-downloading tool 2.3.0 Note 1 6 SUBSET-033 FIS for man-machine interface 2.0.0 7 SUBSET-034 FIS for the train interface 2.0.0 8 SUBSET-035 Specific Transmission Module FFFIS 2.1.1 9 SUBSET-036 FFFIS for Eurobalise 2.4.1 10 SUBSET-037 EuroRadio FIS 2.3.0 11 SUBSET-038 Offline key management FIS 2.3.0 12 SUBSET-039 FIS for the RBC/RBC handover 2.3.0 13 SUBSET-040 Dimensioning and Engineering rules 2.3.0 14 SUBSET-041 Performance Requirements for Interoperability 2.1.0 15 SUBSET-108 Interoperability related consolidation on TSI Annex A documents 1.2.0 16 SUBSET-044 FFFIS for Euroloop 2.3.0 17 Intentionally deleted 18 SUBSET-046 Radio infill FFFS 2.0.0 19 SUBSET-047 Trackside-Trainborne FIS for Radio infill 2.0.0 20 SUBSET-048 Trainborne FFFIS for Radio infill 2.0.0 21 SUBSET-049 Radio infill FIS with LEU/interlocking 2.0.0 22 Intentionally deleted 23 SUBSET-054 Responsibilities and rules for the assignment of values to ETCS variables 2.1.0 24 Intentionally deleted 25 SUBSET-056 STM FFFIS Safe time layer 2.2.0 26 SUBSET-057 STM FFFIS Safe link layer 2.2.0 27 SUBSET-091 Safety Requirements for the Technical Interoperability of ETCS in Levels 1 and 2 2.5.0 28 Intentionally deleted 29 SUBSET-102 Test specification for interface K 1.0.0 30 Intentionally deleted 31 SUBSET-094 Functional requirements for an on-board reference test facility 2.0.2 32 EIRENE FRS GSM-R Functional requirements specification 8.0.0 Note 10 33 EIRENE SRS GSM-R System requirements specification 16.0.0 Note 10 34 A11T6001 (MORANE) Radio Transmission FFFIS for EuroRadio 13.0.0 35 Intentionally deleted 36 a Intentionally deleted 36 b Intentionally deleted 36 c SUBSET-074-2 FFFIS STM Test cases document 1.0.0 37 a Intentionally deleted 37 b SUBSET-076-5-2 Test cases related to features 2.3.3 37 c SUBSET-076-6-3 Test sequences 2.3.3 37 d SUBSET-076-7 Scope of the test specifications 1.0.2 37 e Intentionally deleted 38 06E068 ETCS Marker-board definition 2.0 39 SUBSET-092-1 ERTMS EuroRadio Conformance Requirements 2.3.0 40 SUBSET-092-2 ERTMS EuroRadio test cases safety layer 2.3.0 41 Intentionally deleted 42 Intentionally deleted 43 SUBSET 085 Test specification for Eurobalise FFFIS 2.2.2 44 Intentionally deleted 45 SUBSET-101 Interface K Specification 1.0.0 46 SUBSET-100 Interface G Specification 1.0.1 47 Intentionally deleted 48 Reserved Test specification for mobile equipment GSM-R Note 4 49 SUBSET-059 Performance requirements for STM 2.1.1 50 SUBSET-103 Test specification for Euroloop 1.0.0 51 Reserved Ergonomic aspects of the DMI 52 SUBSET-058 FFFIS STM Application layer 2.1.1 53 Intentionally deleted 54 Intentionally deleted 55 Intentionally deleted 56 Intentionally deleted 57 Intentionally deleted 58 Intentionally deleted 59 Intentionally deleted 60 Intentionally deleted 61 Intentionally deleted 62 Reserved RBC-RBC Test specification for safe communication interface 63 SUBSET-098 RBC-RBC Safe Communication Interface 1.0.0 64 EN 301 515 Global System for Mobile Communication (GSM); Requirements for GSM operation on railways 2.3.0 Note 2 65 TS 102 281 Detailed requirements for GSM operation on railways 3.0.0 Note 3 66 TS 103 169 ASCI Options for Interoperability 1.1.1 67 (MORANE) P 38 T 9001 FFFIS for GSM-R SIM Cards 5.0 Note 10 68 ETSI TS 102 610 Railway Telecommunication; GSM; Usage of the UUIE for GSM operation on railways 1.3.0 69 (MORANE) F 10 T 6002 FFFS for Confirmation of High Priority Calls 5.0 70 (MORANE) F 12 T 6002 FIS for Confirmation of High Priority Calls 5.0 71 (MORANE) E 10 T 6001 FFFS for Functional Addressing 4.1 72 (MORANE) E 12 T 6001 FIS for Functional Addressing 5.1 73 (MORANE) F 10 T6001 FFFS for Location Dependent Addressing 4 74 (MORANE) F 12 T6001 FIS for Location Dependent Addressing 3 75 (MORANE) F 10 T 6003 FFFS for Presentation of Functional Numbers to Called and Calling Parties 4 76 (MORANE) F 12 T 6003 FIS for Presentation of Functional Numbers to Called and Calling Parties 4 77 ERA/ERTMS/033281 Interfaces between CCS trackside and other subsystems 3.0 Note 7 78 Reserved Safety requirements for ETCS DMI functions 79 Not applicable Not applicable 80 Not applicable Not applicable 81 Not applicable Not applicable 82 Not applicable Not applicable Table A 2.2 List of mandatory specifications Index No Set of specifications # 2 (ETCS Baseline 3 Maintenance Release 1 and GSM-R Baseline 1) Reference Name of Specification Version Notes 1 Intentionally deleted 2 Intentionally deleted 3 SUBSET-023 Glossary of Terms and Abbreviations 3.1.0 4 SUBSET-026 System Requirements Specification 3.4.0 5 SUBSET-027 FIS Juridical Recording 3.1.0 6 ERA_ERTMS_015560 ETCS Driver-Machine interface 3.4.0 7 SUBSET-034 Train Interface FIS 3.1.0 8 SUBSET-035 Specific Transmission Module FFFIS 3.1.0 9 SUBSET-036 FFFIS for Eurobalise 3.0.0 10 SUBSET-037 EuroRadio FIS 3.1.0 11 SUBSET-038 Offline key management FIS 3.0.0 12 SUBSET-039 FIS for the RBC/RBC handover 3.1.0 13 SUBSET-040 Dimensioning and Engineering rules 3.3.0 14 SUBSET-041 Performance Requirements for Interoperability 3.1.0 15 Intentionally deleted 16 SUBSET-044 FFFIS for Euroloop 2.4.0 17 Intentionally deleted 18 Intentionally deleted 19 SUBSET-047 Trackside-Trainborne FIS for Radio infill 3.0.0 20 SUBSET-048 Trainborne FFFIS for Radio infill 3.0.0 21 Intentionally deleted 22 Intentionally deleted 23 SUBSET-054 Responsibilities and rules for the assignment of values to ETCS variables 3.0.0 24 Intentionally deleted 25 SUBSET-056 STM FFFIS Safe time layer 3.0.0 26 SUBSET-057 STM FFFIS Safe link layer 3.0.0 27 SUBSET-091 Safety Requirements for the Technical Interoperability of ETCS in Levels 1 and 2 3.4.0 28 Intentionally deleted 29 SUBSET-102 Test specification for interface K 2.0.0 30 Intentionally deleted 31 SUBSET-094 Functional requirements for an on-board reference test facility 3.0.0 32 EIRENE FRS GSM-R Functional requirements specification 8.0.0 Note 10 33 EIRENE SRS GSM-R System requirements specification 16.0.0 Note 10 34 A11T6001 (MORANE) Radio Transmission FFFIS for EuroRadio 13.0.0 35 Intentionally deleted 36 a Intentionally deleted 36 b Intentionally deleted 36 c SUBSET-074-2 FFFIS STM Test cases document 3.0.0 37 a Intentionally deleted 37 b SUBSET-076-5-2 Test cases related to features 3.1.0 37 c SUBSET-076-6-3 Test sequences 3.0.0 37 d SUBSET-076-7 Scope of the test specifications 3.1.0 37 e Intentionally deleted 38 06E068 ETCS Marker-board definition 2.0 39 SUBSET-092-1 ERTMS EuroRadio Conformance Requirements 3.0.0 40 SUBSET-092-2 ERTMS EuroRadio test cases safety layer 3.0.0 41 Intentionally deleted 42 Intentionally deleted 43 SUBSET 085 Test specification for Eurobalise FFFIS 3.0.0 44 Intentionally deleted Note 9 45 SUBSET-101 Interface K Specification 2.0.0 46 SUBSET-100 Interface G Specification 2.0.0 47 Intentionally deleted 48 Reserved Test specification for mobile equipment GSM-R Note 4 49 SUBSET-059 Performance requirements for STM 3.0.0 50 SUBSET-103 Test specification for Euroloop 1.1.0 51 Intentionally deleted 52 SUBSET-058 FFFIS STM Application layer 3.1.0 53 Intentionally deleted 54 Intentionally deleted 55 Intentionally deleted 56 Intentionally deleted 57 Intentionally deleted 58 Intentionally deleted 59 Intentionally deleted 60 SUBSET-104 ETCS System Version Management 3.2.0 61 Intentionally deleted 62 Intentionally deleted 63 SUBSET-098 RBC-RBC Safe Communication Interface 3.0.0 64 EN 301 515 Global System for Mobile Communication (GSM); Requirements for GSM operation on railways 2.3.0 Note 2 65 TS 102 281 Detailed requirements for GSM operation on railways 3.0.0 Note 3 66 TS 103 169 ASCI Options for Interoperability 1.1.1 67 (MORANE) P 38 T 9001 FFFIS for GSM-R SIM Cards 5.0 Note 10 68 ETSI TS 102 610 Railway Telecommunication; GSM; Usage of the UUIE for GSM operation on railways 1.3.0 69 (MORANE) F 10 T 6002 FFFS for Confirmation of High Priority Calls 5.0 70 (MORANE) F 12 T 6002 FIS for Confirmation of High Priority Calls 5.0 71 (MORANE) E 10 T 6001 FFFS for Functional Addressing 4.1 72 (MORANE) E 12 T 6001 FIS for Functional Addressing 5.1 73 (MORANE) F 10 T6001 FFFS for Location Dependent Addressing 4 74 (MORANE) F 12 T6001 FIS for Location Dependent Addressing 3 75 (MORANE) F 10 T 6003 FFFS for Presentation of Functional Numbers to Called and Calling Parties 4 76 (MORANE) F 12 T 6003 FIS for Presentation of Functional Numbers to Called and Calling Parties 4 77 ERA/ERTMS/033281 Interfaces between CCS trackside and other subsystems 3.0 Note 7 78 Intentionally deleted Note 6 79 SUBSET-114 KMC-ETCS Entity Off-line KM FIS 1.0.0 80 Intentionally deleted Note 5 81 SUBSET-119 Train Interface FFFIS Note 12 82 SUBSET-120 FFFIS TI  Safety Analysis Note 12 Table A 2.3 List of mandatory specifications Index No Set of specifications # 3 (ETCS Baseline 3 Release 2 and GSM-R Baseline 1) Reference Name of Specification Version Notes 1 Intentionally deleted 2 Intentionally deleted 3 SUBSET-023 Glossary of Terms and Abbreviations 3.3.0 Note 14 4 SUBSET-026 System Requirements Specification 3.6.0 Note 14 5 SUBSET-027 FIS Juridical Recording 3.3.0 Note 14 6 ERA_ERTMS_015560 ETCS Driver-Machine interface 3.6.0 Note 14 7 SUBSET-034 Train Interface FIS 3.2.0 8 SUBSET-035 Specific Transmission Module FFFIS 3.2.0 9 SUBSET-036 FFFIS for Eurobalise 3.1.0 10 SUBSET-037 EuroRadio FIS 3.2.0 11 SUBSET-038 Offline key management FIS 3.1.0 12 SUBSET-039 FIS for the RBC/RBC handover 3.2.0 13 SUBSET-040 Dimensioning and Engineering rules 3.4.0 14 SUBSET-041 Performance Requirements for Interoperability 3.2.0 15 Intentionally deleted 16 SUBSET-044 FFFIS for Euroloop 2.4.0 17 Intentionally deleted 18 Intentionally deleted 19 SUBSET-047 Trackside-Trainborne FIS for Radio infill 3.0.0 20 SUBSET-048 Trainborne FFFIS for Radio infill 3.0.0 21 Intentionally deleted 22 Intentionally deleted 23 SUBSET-054 Responsibilities and rules for the assignment of values to ETCS variables 3.0.0 24 Intentionally deleted 25 SUBSET-056 STM FFFIS Safe time layer 3.0.0 26 SUBSET-057 STM FFFIS Safe link layer 3.1.0 27 SUBSET-091 Safety Requirements for the Technical Interoperability of ETCS in Levels 1 and 2 3.6.0 Note 14 28 Intentionally deleted 29 SUBSET-102 Test specification for interface K 2.0.0 30 Intentionally deleted 31 Reserved SUBSET-094 Functional requirements for an on-board reference test facility Note 13 32 EIRENE FRS GSM-R Functional requirements specification 8.0.0 Note 10 33 EIRENE SRS GSM-R System requirements specification 16.0.0 Note 10 34 A11T6001 (MORANE) Radio Transmission FFFIS for EuroRadio 13.0.0 35 Intentionally deleted 36 a Intentionally deleted 36 b Intentionally deleted 36 c SUBSET-074-2 FFFIS STM Test cases document 3.1.0 37 a Intentionally deleted 37 b Reserved SUBSET-076-5-2 Test cases related to features Note 13 37 c Reserved SUBSET-076-6-3 Test sequences Note 13 37 d Reserved SUBSET-076-7 Scope of the test specifications Note 13 37 e Intentionally deleted 38 06E068 ETCS Marker-board definition 2.0 39 SUBSET-092-1 ERTMS EuroRadio Conformance Requirements 3.1.0 40 SUBSET-092-2 ERTMS EuroRadio test cases safety layer 3.1.0 41 Intentionally deleted 42 Intentionally deleted 43 SUBSET 085 Test specification for Eurobalise FFFIS 3.0.0 44 Intentionally deleted Note 9 45 SUBSET-101 Interface K Specification 2.0.0 46 SUBSET-100 Interface G Specification 2.0.0 47 Intentionally deleted 48 Reserved Test specification for mobile equipment GSM-R Note 4 49 SUBSET-059 Performance requirements for STM 3.1.0 50 SUBSET-103 Test specification for Euroloop 1.1.0 51 Intentionally deleted 52 SUBSET-058 FFFIS STM Application layer 3.2.0 53 Intentionally deleted 54 Intentionally deleted 55 Intentionally deleted 56 Intentionally deleted 57 Intentionally deleted 58 Intentionally deleted 59 Intentionally deleted 60 SUBSET-104 ETCS System Version Management 3.3.0 61 Intentionally deleted 62 Intentionally deleted 63 SUBSET-098 RBC-RBC Safe Communication Interface 3.0.0 64 EN 301 515 Global System for Mobile Communication (GSM); Requirements for GSM operation on railways 2.3.0 Note 2 65 TS 102 281 Detailed requirements for GSM operation on railways 3.0.0 Note 3 66 TS 103 169 ASCI Options for Interoperability 1.1.1 67 (MORANE) P 38 T 9001 FFFIS for GSM-R SIM Cards 5.0 Note 10 68 ETSI TS 102 610 Railway Telecommunication; GSM; Usage of the UUIE for GSM operation on railways 1.3.0 69 (MORANE) F 10 T 6002 FFFS for Confirmation of High Priority Calls 5.0 70 (MORANE) F 12 T 6002 FIS for Confirmation of High Priority Calls 5.0 71 (MORANE) E 10 T 6001 FFFS for Functional Addressing 4.1 72 (MORANE) E 12 T 6001 FIS for Functional Addressing 5.1 73 (MORANE) F 10 T6001 FFFS for Location Dependent Addressing 4 74 (MORANE) F 12 T6001 FIS for Location Dependent Addressing 3 75 (MORANE) F 10 T 6003 FFFS for Presentation of Functional Numbers to Called and Calling Parties 4 76 (MORANE) F 12 T 6003 FIS for Presentation of Functional Numbers to Called and Calling Parties 4 77 ERA/ERTMS/033281 Interfaces between CCS trackside and other subsystems 3.0 Note 7 78 Intentionally deleted Note 6 79 SUBSET-114 KMC-ETCS Entity Off-line KM FIS 1.0.0 80 Intentionally deleted Note 5 81 SUBSET-119 Train Interface FFFIS Note 12 82 SUBSET-120 FFFIS TI  Safety Analysis Note 12 83 SUBSET-137 On-line Key Management FFFIS 1.0.0 Note 1: only the functional description of information to be recorded is mandatory, not the technical characteristics of the interface Note 2: the clauses of the specifications listed in point 2.1 of EN 301 515 which are referenced in Index 32 and Index 33 as MI are mandatory. Note 3: the change requests (CRs) listed in Tables 1 and 2 of TS 102 281 which affect clauses referenced in Index 32 and Index 33 as MI are mandatory. Note 4: Index 48 refers only to test cases for GSM-R mobile equipment. It is kept reserved for the time being. The application guide will contain a catalogue of available harmonised test cases for the assessment of mobile equipment and networks, according to the steps indicated in point 6.1.2 of this TSI. Note 5: the products which are on the market are already tailored to the needs of the RU related to GSM-R Driver-Machine Interface and fully interoperable so there is no need for a standard in the TSI CCS. Note 6: information that was intended for Index 78 is now incorporated in Index 27 (SUBSET-091). Note 7: this document is ETCS and GSM-R baseline independent. Note 8: Intentionally deleted. Note 9: ERA analysis showed there is no need for a mandatory specification for odometry interface. Note 10: Only the (MI) requirements are mandated by TSI CCS. Note 11: Intentionally deleted. Note 12: Reference to these specifications will be published in the Application Guide, waiting for clarifications on the rolling stock side of the interface. Note 13: Specifications to be set out in a technical opinion of the Agency. Note 14: Additional information to be displayed in the Driver-Machine interface with the purposes of the drivers ergonomics will be published by the Agency in a technical document (). Table A 3 List of mandatory standards The standards listed in the table below shall be applied in the certification process, without prejudice for the provisions of Chapter 4 and Chapter 6 of this TSI. No Reference Document name and comments Version Note A1 EN 50126 Railway applications  The specification and demonstration of reliability, availability, maintainability and safety (RAMS) 1999 1 A2 EN 50128 Railway applications  Communication, signalling and processing systems  Software for railway control and protection systems 2001 or 2011 A3 EN 50129 Railway applications  Communication, signalling and processing systems  Safety related electronic systems for signalling 2003 1 A4 EN 50159 Railway applications  Communication, signalling and processing systems 2010 1 Note 1: this standard is harmonised, see Commission communication in the framework of the implementation of the Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (OJ C 345, 26.11.2013, p. 3), where also published editorial corrigenda are indicated. (1) The Agency Technical Document developed in cooperation with the sector in line with the request of the Committee referred to in Article 29(1) of Directive 2008/57/EC defines the additional elements of information on the Driver-Machine Interface and identifies the changes in the relevant specification documents. The content of the Agencys technical document is consolidated with the other requirements relevant for the Driver-Machine Interface resulting in the updated documents in the Indices 3, 4, 5, 6 and 27. ANNEX B Intentionally deleted. ANNEX C Intentionally deleted. ANNEX D Intentionally deleted. ANNEX E Intentionally deleted. ANNEX F Intentionally deleted. ANNEX G Open Points Open Point Notes Braking aspects It only applies to ETCS Baseline 2 (see Annex A, Table A 2, Index 15). Resolved for ETCS Baseline 3 (see Annex A, Table A 2, Indexes 4 and 13). Reliability/availability requirements Frequent occurrences of degraded situations caused by failures of control-command and signalling equipment will decrease the system safety. Minimum wheel diameter for speed greater than 350 km/h See Annex A, Table A 2, Index 77 Minimum axle distance for speed greater than 350 km/h See Annex A, Table A 2, Index 77 Metal and inductive components free space between wheels See Annex A, Table A 2, Index 77 This is not an open point for freight wagons Characteristics of sand applied to tracks See Annex A, Table A 2, Index 77 Combination of rolling stock characteristics influencing shunting impedance See Annex A, Table A 2, Index 77 Electromagnetic interferences (traction current) See Annex A, Table A 2, Index 77 Electromagnetic interferences (electromagnetic fields) See Annex A, Table A 2, Index 77 This is not an open point for axle counters Vehicle Impedance See Annex A, Table A 2, Index 77 Use of magnetic/eddy current brakes See Annex A, Table A 2, Index 77